       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 1 of 194




                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

HD SUPPLY CONSTRUCTION                 )
SUPPLY, LTD.,                          )
                                       )
       Plaintiff,                      )
                                       ) Civil Action No.: 1:19-cv-02750-LMM
v.                                     )
                                       ) JURY TRIAL DEMANDED
REEF R. MOWERS,                        )
WASHOUTPAN.COM, LLC                    )
                                       )
       Defendants.                     )

                       FIRST AMENDED COMPLAINT

       COMES NOW, HD SUPPLY CONSTRUCTION SUPPLY, LTD., Plaintiff

in the above-entitled action (hereinafter “Plaintiff”), and herewith files this FIRST

AMENDED COMPLAINT for damages against REEF R. MOWERS (“Mowers”)

and the company he owns, WASHOUTPAN.COM, LLC (“WP”) (collectively

“Defendants”) and shows this Honorable Court as follows:

     A. NATURE OF THE COMPLAINT

                                              1.

       This action results from Defendants’ multiple schemes to destroy Plaintiff’s

reputation and business through malicious fabrication and dissemination of false

information and defamatory commercial statements against Plaintiff with the intent

to injure it in a pattern of illegal activity under both Georgia and Federal RICO


                                          1
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 2 of 194




statutes which included acts of extortion, wire fraud, false advertising and even the

impersonation of an OSHA inspector. As Defendants sell a product which

competes with Plaintiff, these illegal and anti-competitive actions were taken for

the purpose of damaging Plaintiff’s business relationships and reputation and to

usurp market interest and opportunity for Defendants’ own financial gain.

Consequently, Plaintiff is forced to file the instant complaint for the resulting

damages and to obtain an injunction to restrain Defendants from continuing such

malicious behavior to remedy this gross injustice.

   B. PARTIES, JURISDICTION AND VENUE

                                               2.

      Plaintiff is a limited partnership organized and existing under the laws of the

State of Florida, with its headquarters and principle place of business located at

3400 Cumberland Blvd., Atlanta, Georgia, 30339.

                                               3.

      Plaintiff’s indirect parent company is HD Supply, Inc., incorporated and

existing under the laws of the State of Delaware, with its headquarters and

principle place of business located at 3400 Cumberland Blvd., Atlanta, Georgia

30339. None of Plaintiff’s general or limited partners is a resident of the State of

California.

                                               4.


                                           2
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 3 of 194




       Plaintiff is a well-respected industrial products distributor in North America

that regularly engages in interstate commerce and provides a broad range of

products and value-added services to professional customers.

                                               5.

      Reef R. Mowers (“Mowers”) is a resident of San Diego, California.

                                               6.

      Washoutpan.com, LLC (“WP”) is a limited liability company organized and

existing under the laws of the State of California with its principal place of

business located at 5330 Alta Bahia Court, San Diego, California 92109. Mowers

is the owner of WP and its agent for service of process.

                                               7.

      Plaintiff is informed and therefore believes that Mowers is WP’s sole

member.

                                               8.

      For all of Mowers’ behavior and actions described in this Complaint,

Mowers was an agent of WP acting within the scope of his authority as WP’s

owner and in his capacity as WP’s owner and sole, controlling member.

                                               9.




                                           3
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 4 of 194




      WP is an importer of pop-up containment products (“pop-up products”) and

industrial washout pans (“pans”) used to receive and contain liquid concrete waste

from concrete pumps and ready mix trucks.

                                               10.

      This action arises under 15 U.S.C. § 1125(a) and the statutory and common

laws of the State of Georgia. This Court has subject matter jurisdiction over these

claims pursuant to 28 U.S.C. § 1331 (federal question), 15 U.S.C. § 1121 (Lanham

Act claims), 28 U.S.C. §1367 (supplemental jurisdiction) and 28 U.S.C. § 1332

(diversity) because there is diversity of citizenship and the amount in controversy

exceeds $75,000.00.

                                               11.

      This Court has personal jurisdiction over Defendants because Defendants

have purposefully availed themselves of the privileges and benefits of the laws and

marketplace of the State of Georgia by, among other things, having continuous and

systematic contacts with the State, regularly transacting business within the State,

regularly soliciting business in the State, deriving substantial revenue from goods

sold and delivered to the State, and due to the fact that conduct giving rise to this

Complaint was directed at the State of Georgia.

                                               12.




                                           4
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 5 of 194




       Defendants began soliciting business from Plaintiff, which is headquartered

in the State of Georgia, which involved Defendants engaging in discussions with

Plaintiff’s employees in Atlanta, Georgia beginning in approximately October

2012 through December 2013 in an effort to gain Plaintiff’s business, which would

involve Plaintiff selling Defendants’ pans to Plaintiff’s customers.

                                              13.

       In November 2013, Defendants traveled to the State of Georgia and met with

HDS employees in Georgia in an effort to solicit products and gain the business of

Plaintiff.

                                              14.

       Defendants began transacting business within the State of Georgia in

January 2014 by entering into a Supplier Buying Agreement with Plaintiff, which

is headquartered in Atlanta, Georgia, whereby Defendants sold their pans to

Plaintiff and to Plaintiff’s customers.

                                              15.

       Defendants engaged in a persistent course of conduct by transacting business

within the State of Georgia by selling its pans to Plaintiff, which is headquartered

in Atlanta, Georgia, between approximately 2014 and early 2018, which involved

Defendants delivering its pans into the State of Georgia, from which Defendants

derived substantial revenue from the State of Georgia.


                                          5
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 6 of 194




                                              16.

      While transacting business with Plaintiff and its customers between 2014

and 2015, Defendants benefited substantially from the Georgia marketplace and

made frequent contacts with individuals the State of Georgia in the form of e-mails

and telephone calls. Between 2014 and 2015, Defendants delivered its pans into

the State of Georgia, from which Defendants derived substantial revenue from the

State of Georgia.

                                              17.

      In November 2015, Defendants traveled to Georgia to participate in

Plaintiff’s supplier summit in an effort to maintain the business relationship

between Plaintiff and Defendants, and continue soliciting business. During the

summit, Defendants met with and communicated with Plaintiff’s employees in

Georgia, and Defendants invited Plaintiff’s employees out to dinner to continue

soliciting business.

                                              18.

      While transacting business with Plaintiff and its customers between 2016

and 2018, Defendants benefited substantially from the Georgia marketplace and

made frequent contacts with Plaintiff’s employees who are residents of the State of

Georgia in the form of e-mails and telephone calls. Between 2016 and 2018,

Defendants delivered its pans into the State of Georgia, from which Defendants


                                          6
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 7 of 194




derived substantial revenue from the State of Georgia, which include Defendants

receiving the following income from pans sold to the State of Georgia that were

shipped from Defendants to the State of Georgia:

             $3,536.05 from March 2016 sales

             $3,536.05 from September 2016 sales

             $3,840.00 from April 2017 sales

             $6,413.00 from June 2017 sales

             $7,758.00 from September 2017 sales

             $2,534.00 from November 2017 sales

             $2,612.00 from February 2018 sales

                                                19.

      Defendants derived $30,229.10 of revenue between 2016 and 2018 from

pans sold to the State of Georgia that were shipped from Defendants to the State of

Georgia.

                                                20.

      In 2016, Defendants traveled to Georgia to visit Plaintiff and Plaintiff’s

Georgia employees, and Defendants brought samples of its pop-up products it was

soliciting to Plaintiff, in an effort to persuade Plaintiff to begin selling its pop-up

products.

                                                21.

                                            7
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 8 of 194




      In 2017, Plaintiff began selling Defendants pop-up products. Between 2017

and 2018, Defendants delivered its pop-up products into the State of Georgia, from

which Defendants derived substantial revenue from the State of Georgia, which

include Defendants receiving the following income from pop-up products sold to

the State of Georgia that were shipped from Defendants to the State of Georgia:

           $ 5,873.28 from October 2017 sales

           $53,170.00 from March 2018 sales

                                             22.

      Defendants derived $59,043.28 of revenue between 2017 and 2018 from

pop-up products sold to the State of Georgia that were shipped from Defendants to

the State of Georgia and thereby Defendants purposefully accepted the benefits of

Georgia’s marketplace.

                                             23.

      As such, Defendants derived a total of $89,272.38 of revenue between 2016

and 2018 from products it sold to the State of Georgia that were shipped from

Defendants to the State of Georgia and thereby Defendants purposefully accepted

the benefits of Georgia’s marketplace.

                                             24.

      Defendants traveled to the State of Georgia again in February 2017 to meet

with Plaintiff’s employees who were Georgia residents at Plaintiff’s headquarters

                                         8
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 9 of 194




in Georgia for a product meeting in an effort to maintain the business relationship

between Plaintiff and Defendants and solicit business.

                                              25.

      Between 2014 and 2018, Defendants made frequent contacts with residents

of the State of Georgia in the form of e-mails and telephone calls. In fact,

Defendants sent ninety-five (95) emails to Plaintiff’s employees who are located

and reside in Georgia between March 21, 2017 and November 9, 2018 alone.

                                              26.

      Plaintiff is informed, and therefore believes, that Plaintiff was Defendants’

largest customer during the time they did business together.

                                              27.

      Defendants negotiated and entered into a Confidential Settlement Agreement

and Release, which ended their Supplier Buyer Agreement. Defendants

purposefully availed themselves to the protections of Georgia law by bargaining

for and executing a release that was governed by the laws of Georgia.

                                              28.

      Defendants operate an e-commerce website, https://washoutpan.com/, which

functions for commercial purposes (“Defendants’ e-commerce website”).

                                              29.




                                          9
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 10 of 194




       The telephone number listed in the contact page of Defendants’ e-commerce

website is “(323) 963-4117.”

                                               30.

       Defendants’ e-commerce website specifically targets customers located in

the State of Georgia and this district for purposes of offering its products for sale to

residents of the State of Georgia.

                                               31.

       Defendants’ e-commerce website specifically solicits and transacts business

with residents of the State of Georgia and this district.

                                               32.

       Defendants use the e-commerce website to continue availing themselves of

the benefits of Georgia by accepting revenue from residents of the State of Georgia

and this district.

                                               33.

       Defendants ship their products to residents of the State of Georgia for use

within the State of Georgia and this district from orders placed on Defendants’ e-

commerce website.

                                               34.




                                          10
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 11 of 194




       Defendants offer products on Defendants’ e-commerce website in the State

of Georgia that compete with Plaintiff’s products in the State of Georgia and this

district.

                                              35.

       Defendants have operated Defendants’ e-commerce website to the detriment

of Plaintiff, by communicating and disseminating false and misleading statements

into the State of Georgia in an attempt to harm Plaintiff’s business operations in

this district.

                                              36.

       Defendants have admitted, under penalty of perjury, to selling products to

residents of the State of Georgia through Defendants’ e-commerce website.

                                              37.

       Defendants also operate another e-commerce website,

https://www.ecobasins.com, which functions for commercial purposes (“Ecobasins

e-commerce website”). Attached hereto as Exhibit A is a true and correct copy of

the https://www.ecobasins.com home page.

                                              38.

       The top banner of the https://www.ecobasins.com e-commerce website

states “WASHOUT PAN IS NOW ECOBASINS, WELCOME TO OUR NEW

STORE!”


                                         11
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 12 of 194




                                             39.

      The “About” page of the Ecobasins e-commerce website

“https://www.ecobasins.com/about/” states “NOBODY KNOWS MORE ABOUT

CONTAINMENT THAN US! – Reef Mowers.” Attached hereto as Exhibit B is a

true and correct copy of the https://www.ecobasins.com/about/ page.

                                             40.

      The “About” page of the Ecobasins e-commerce website

“https://www.ecobasins.com/about/” states “For over a decade, WashoutPan has

been a leading designer and manufacturer of watertight steel containment basins

for infrastructure and commercial/concrete construction in North America. Its

reputation for quality, innovation, and safety make WashoutPan a recognized

leader in the development of advanced job-site containment basins. Now, we are

excited to introduce Ecobasins. Ecobasins is our new online storefront dedicated to

delivering you the best buying experience and cheapest prices.”

                                             41.

      The address and phone number listed in the contact information section of

the Ecobasins e-commerce website is “5330 Alta Bahia Court San Diego, CA

92109” and “Tel: (323) 963-4117.” This address is the same address listed as the

address for Washoutpan.com LLC with the California Secretary of State. This




                                        12
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 13 of 194




phone number is the same phone number listed as the contact number for

Washoutpan.com LLC.

                                                 42.

      As of the drafting of this First Amended Complaint, there is no entity that

begins with the word “Ecobasins” registered as an LLC or corporation with the

State of California’s Secretary of State.

                                                 43.

      The “products” page of the Ecobasins e-commerce website offers for sale

“WashoutPan” branded pans. Attached hereto as Exhibit C is a true and correct

copy of the https://www.ecobasins.com/containment-solutions/ page.

                                                 44.

      The “warranty” page of the Ecobasins e-commerce website offers a warranty

for all “WashoutPan” branded pans. Attached hereto as Exhibit D is a true and

correct copy of the https://www.ecobasins.com/warranty/ page.

                                                 45.

      The “safety” page of the Ecobasins e-commerce website states at the top in

red font “Beware of known counterfeits made with lower quality components &

mislabeled country of origin. Protecting WASHOUT PAN™ customers Is a

priority.” Attached hereto as Exhibit E is a true and correct copy of the

https://www.ecobasins.com/safety/ page.


                                            13
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 14 of 194




                                               46.

      Plaintiff is informed, and therefore believes, that the Ecobasins e-commerce

website is owned and operated by Defendants.

                                               47.

      The Ecobasins e-commerce website specifically targets customers located in

the State of Georgia and this district for purposes of offering its products for sale to

residents of the State of Georgia.

                                               48.

      The Ecobasins e-commerce website specifically solicits and transacts

business with residents of the State of Georgia and this district.

                                               49.

      Defendants use the Ecobasins e-commerce website to continue availing

themselves to the benefits of Georgia by accepting revenue from residents of the

State of Georgia and this district.

                                               50.

      Ecobasins e-commerce website represents that Defendants will ship their

products to residents of the State of Georgia. These products can then be used

within the State of Georgia and this district from orders placed on the Ecobasins e-

commerce website.

                                               51.


                                          14
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 15 of 194




       Defendants offer products for sale on the Ecobasins e-commerce website in

the State of Georgia that compete with Plaintiff’s products in the State of Georgia

and this district.

                                               52.

       Defendants have solicited business relationships with other wholesalers who

service Georgia-based customers.

                                               53.

       Plaintiff is informed, and therefore believes, that on at least one occasion,

Defendants attended a trade show hosted by a competitor of the Plaintiff that is

headquartered in the Southeast United States for the purpose of soliciting business

and securing a contract with said competitor, which would increase defendants

sales to Georgia consumers through the competitor’s multiple branches located in

Georgia.

                                               54.

       As of July 24, 2019, Defendants admit that “authorized retailers” of its

products “include Pro Line, WYLCO Supply, Amazon.”

                                               55.

       Amazon sells products to residents of the State of Georgia.

                                               56.




                                          15
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 16 of 194




       Plaintiff is informed and believes that Pro Line Supply sells products to

residents of the State of Georgia.

                                               57.

       At no time prior to the drafting of this complaint have Defendants registered

for approval to do business as a foreign limited liability corporation with the

Secretary of State for the State of Georgia, despite making multiple sales to

residents of the State of Georgia, in what appears to be a calculated effort to thwart

being subject to personal jurisdiction in Georgia.

                                               58.

       Defendants regularly solicit business and derive substantial revenue from

goods used within the State of Georgia.

                                               59.

       Defendants offered and continue to offer warranties for products sold to

Georgia citizens and, as such, created continuing obligations to Georgia residents.

                                               60.

       Defendants took deliberate actions aimed at Plaintiff, Plaintiff’s

headquarters, employees, and customers within the State Georgia and this district

and, as such, created continuing obligations to Georgia residents, including

Plaintiff.

                                               61.


                                          16
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 17 of 194




      Defendants have also committed tortious injuries in the State of Georgia

caused by acts outside the State of Georgia.

                                               62.

      Defendants intended for the effects of their injuries to be felt in the State of

Georgia. Defendants specifically aimed their conduct at the State of Georgia in an

attempt to divert potential and existing customers away from Plaintiff.

                                               63.

      Defendants have stores that sell products within this District in Georgia.

                                               64.

      Defendants knew Plaintiff has stores within this District in Georgia where it

sells products to Georgia residents in this District and Defendants knew products it

sold to Plaintiff would be sold in this District in Georgia. Consequently,

Defendants could foresee its products being sold in this District in Georgia.

                                               65.

      All current and former employees of Plaintiff identified in this complaint,

who are fact witnesses with testimony to support Plaintiff’s allegations are

residents of Georgia.

                                               66.

      Accordingly, Defendants are subject to the jurisdiction and venue of this

Court pursuant to O.C.G.A. § 9-10-91, known as Georgia’s Long Arm Statute.


                                          17
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 18 of 194




                                             67.

      Venue is proper in this District, pursuant to 28 U.S.C. §1391(b)(2) and 28

U.S.C. §1391(b)(3).

   C. FACTUAL ALEGATIONS COMMON TO ALL COUNTS

                                             68.

       Plaintiff purchased pans from WP for resale between approximately 2014

and early 2018.

                                             69.

      Thereafter in 2018, Plaintiff began purchasing pans for resale from a vendor

other than WP, which is a Limited Liability Company organized under the State of

Georgia.

                                             70.

      Upon learning that Plaintiff was selling pans from another vendor, Mowers

and WP created schemes that included extortion, wire fraud, false advertising and

the commercial publication of malicious and vile false statements to be told by

Defendants over and over again to the detriment of Plaintiff’s business and

impeccable reputation as an industrial distributor in North America.

                                             71.




                                        18
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 19 of 194




      Defendants’ shameful attacks on Plaintiff were a calculated effort to

negatively impact Plaintiff’s business and reputation and stifle fair competition in

order to acquire Plaintiff’s business for Defendants’ own financial gain.

                                               72.

      LinkedIn is a business-centered social network that operates via a website

and mobile application that is used for professional networking, job listing,

recruiting, commercial advertising, company announcements, and industry

updates. LinkedIn can be accessed, and posts can be viewed, in all 50 states.

LinkedIn allows members (both employees and employers) to create profiles and

"connections" to each other in an online social network.

                                               73.

      LinkedIn allows a user to create posts with text, photos, videos and links to

other websites. Such posts are then visible at the user’s LinkedIn page and can be

viewed and accessed by any member of the public who visits the user’s LinkedIn

page. Additionally, such posts are visible on the homepages of the users (in their

“feed”) who follow the person who created the post. In such posts, LinkedIn

allows users creating a post to “tag” another user on LinkedIn (the “tagged user”)

in the post, which will send a “notification” to the tagged user that the tag has

occurred.

                                               74.


                                          19
          Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 20 of 194




          Additionally, tagging a user in a post will make the post visible on the

homepages of the tagged user’s followers, in addition to the followers of the user

who created the post.

                                                  75.

          Mowers maintains a profile on LinkedIn, which can be accessed at

https://www.linkedin.com/in/reefmowers/ where he has 10,113 followers1, and

describes himself as the owner of WP. Mowers’ LinkedIn page prominently

promotes WP and his ownership of the company. It notes that Mowers “[uses] his

obsession to create the latest and greatest game changing containment products….”

Thus, Mowers’ LinkedIn identity—and activity—is synonymous with the identity,

commercial endeavors, and competitive motives of WP. A true and correct copy

of the Mowers’ LinkedIn profile printed on May 23, 2019 is attached hereto as

Exhibit F.

                                                  76.

          Plaintiff maintains a profile on LinkedIn and has 10,351 followers2, which

can be accessed at https://www.linkedin.com/company/white-cap-construction-

supply/. Many of Plaintiff’s LinkedIn followers are its customers. A true and




1
    As of May 23, 2019.
2
    As of May 27, 2019.

                                             20
          Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 21 of 194




correct copy of the Plaintiff’s LinkedIn profile printed on May 27, 2019 is attached

hereto as Exhibit G.

                                                  77.

          Plaintiff’s affiliate maintains a profile on LinkedIn has 41,646 followers3,

which can be accessed at https://www.linkedin.com/company/hd-supply/ . Many of

Plaintiff’s affiliate LinkedIn followers are Plaintiff’s Georgia-based customers,

some of whom are the customers who purchased Defendants’ products. A true and

correct copy of the Plaintiff’s affiliate LinkedIn profile printed on May 28, 2019 is

attached hereto as Exhibit H.

                                                  78.

          Plaintiff’s Chief Operating Officer, Alan Sollenberger (“Sollenberger”) is a

resident of Georgia who maintains a profile on LinkedIn, which can be accessed at

https://www.linkedin.com/in/alan-sollenberger-3065901/ . A true and correct copy

of the Sollenberger’s LinkedIn profile printed on May 27, 2019 is attached hereto

as Exhibit I.

                                                  79.

          The Director of Product Category Management of Plaintiff, Jennifer

Tomaszewicz (“Tomaszewicz”) is a resident of Georgia who maintains a profile on

LinkedIn, which can be accessed at https://www.linkedin.com/in/jennifer-


3
    As of May 28, 2019.

                                             21
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 22 of 194




tomaszewicz-20b7a36a/ . A true and correct copy of the Tomaszewicz’s LinkedIn

profile printed on September 4, 2019 is attached hereto as Exhibit J.

                                              80.

      Plaintiff’s Vice President of Sales and Marketing, Jason Joice (“Joice”), is a

resident of Georgia who maintains a profile on LinkedIn, which can be accessed at

https://www.linkedin.com/in/jason-joice-82b4985/ . A true and correct copy of the

Joice’s LinkedIn profile printed on September 4, 2019 is attached hereto as

Exhibit K.

                                              81.

      Plaintiff’s former Category Manager, Ian Freeman (“Freeman”), is a resident

of Georgia who maintains a profile on LinkedIn, which can be accessed at

https://www.linkedin.com/in/ian-freeman-a10184b/ . A true and correct copy of

the Freeman’s LinkedIn profile printed on September 4, 2019 is attached hereto as

Exhibit L.

                                              82.

      On or about October 18, 2018, Mowers published the following post to his

LinkedIn page (the “October 18, 2018 post”), which tagged Plaintiff twice, its

affiliate once, and Sollenberger once:




                                         22
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 23 of 194




     A true and correct copy of the October 18, 2018 post is attached hereto as

Exhibit M.

                                            83.
                                       23
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 24 of 194




      As such, Plaintiff is informed and believes that the October 18, 2018 post

was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’ followers,

over 10,000 of Plaintiff’s followers, over 40,000 of Plaintiff’s affiliate’s followers,

to Sollenberger’s followers and was published for any person in the world to see

via the World Wide Web, including Georgia-based clients and potential clients.

The October 18, 2018 post also sent notifications of the post to both Plaintiff and

Sollenberger in Georgia that the post was made by Mowers.

                                               84.

      On or about November 1, 2018, Mowers published the following comment

on his October 18, 2018 post on LinkedIn (the “November 1, 2018 comment”):




                                          24
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 25 of 194




      A true and correct copy of the November 1, 2018 post is attached hereto as

Exhibit N.

                                             85.

      As such, Plaintiff is informed and believes that the November 1, 2018

comment was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers and was published for any person in the world to see via the World Wide

Web, including Georgia-based clients and potential clients.

                                             86.

      On or about November 25, 2018, Mowers published the following comment

on his October 18, 2018 post on LinkedIn (the “November 25, 2018 comment”)


                                        25
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 26 of 194




which tagged Plaintiff, Sollenberger, United States Attorneys’ Offices and Cal

OSHA:




      A true and correct copy of the November 25, 2018 comment is attached

hereto as Exhibit O.

                                             87.

      As such, Plaintiff is informed and believes that the November 25, 2018

comment was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

                                        26
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 27 of 194




followers, over 10,000 of Plaintiff’s followers, to Sollenberger’s followers, the

United States Attorneys’ Offices followers, and Cal OSHA’s followers and was

published for any person in the world to see via the World Wide Web, including

Georgia-based clients and potential clients.

                                               88.

      On or about November 26, 2018, Mowers published the following comment

on his October 18, 2018 post on LinkedIn (the “first November 26, 2018

comment”):




      A true and correct copy of the first November 26, 2018 comment is attached

hereto as Exhibit P.

                                               89.

      As such, Plaintiff is informed and believes that the November 25, 2018

comment was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’




                                         27
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 28 of 194




followers and was published for any person in the world to see via the World Wide

Web, including Georgia-based clients and potential clients.

                                             90.

      On October 18, 2018, Mowers sent the following text messages to Freeman,

and Tomaszewicz (the “October 18, 2018 texts”):




      A true and correct copy of the October 18, 2018 texts are attached hereto as

Exhibit Q.

                                        28
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 29 of 194




                                             91.

      These text messages were sent to, received, and viewed using devices

located in Georgia. The transmission of these involved the use of Georgia-based

hardware and commercial telephone equipment.

                                             92.

      On November 18, 2018, Mowers sent the following text messages to

Tomaszewicz, (the “Tomaszewicz November 18, 2018 texts”):




                                        29
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 30 of 194




      A true and correct copy of the Tomaszewicz November 18, 2018 texts are

attached hereto as Exhibit R.

                                             93.

      On October 18, 2018, Mowers sent the following email to Joice (the

“October 18, 2018 email”):



         Jason,

         HD Supply is adversely affecting my business in serious
         violation of several laws. Your immediate and help with a
         resolution by end of day.

         I created ‘washout pan’ and evolved it into the ‘Brigade’
         washout pan brand.

         I spent the last decade investing every penny I made as a
         former police officer and environmental pioneer bringing
         my idea to life.

         From engineering, cad drawings, market research, website,
         photographs, videos, engineering calculation packets, load
         testing, trade shows, PK trainings and selling exclusively to
         HD Supply I created a unique product that is safe and trusted
         by the construction industry and regulators. HD Supply just
         changed that!

         If you created a product and essentially put your life’s work
         and savings into, would you be ok if someone used your
         pictures, data and verbiage that was cut and pasted to market
         on their website and catalogs selling and profiting from a
         copycat product? No. Even if you answered yes, it’s
         unethical and against the law. HD Supply is a publicly
         traded company and has a fiduciary duty to protect
                                        30
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 31 of 194




         shareholders, right?

         After several written request to this date your company
         continues to use all of my materials I created, own rights,
         market online at whitecap.com and HD Supply and pay for
         google ad words with all my content and profiting and
         killing my revenue using ‘switch and bait’ scam sales
         tactics.

         In addition, I have written documentation that your office
         has requested from my engineering company OSHA safety
         calculation packets I personally paid for and created unique
         to my product that prevent death and injury to use for new
         sales and providing those documents faking federal OSHA
         requirements.

         I’d suggest you recall all the sold since February using
         my data or put together a strategy where we can stock all
         of your branches like we agreed to and provide the best
         and safe product to your customers.

         By the way, it’s a criminal offense selling and marketing
         fake OSHA products that result in jail time. I have
         proving you knew about this previously.

         And I recently purchased a fake pan on your website.

         Next step?

         (Emphasis added.)


      A true and correct copy of the October 18, 2018 e-mail is attached hereto as

Exhibit S.

                                             94.




                                        31
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 32 of 194




      On October 30, 2018, Mowers an email to Harris (the “October 30, 2018

email”) which provided in relevant part:

         The U.S. District Attorney prioritizes production on
         infringement cases when it comes to health and safety
         products. It would be a felony to market our pans and sell
         another.

         https://www.justice.gov/sites/default/files/criminal-
         ccips/legacy/2015/03/26prosecuting_ip_crims_manual_2013
         .pdf



         We are aware that a copy of our product is being purchased
         regularly from fabricator(s) in California and possibly
         Florida, marketed and sold using a ‘copy and paste’ strategy
         with all of our original works of arts. For example, purchase
         roder 2632559.



         You have no idea the economic impact this has caused
         my company, let alone the stress.


      A true and correct copy of the October 30, 2018 e-mail is attached hereto as

Exhibit T.

                                                95.

      On November 14, 2018, long after Plaintiff severed its relationship with

Defendants and Plaintiff was selling pans supplied by a company other than WP,

Defendants visited Plaintiff’s Georgia-based website and purchased a 72” x 72” x

24” pan from Plaintiff through Plaintiff’s website, Order Number 30775662,


                                           32
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 33 of 194




paying the Georgia company with an American Express credit card knowing that

the pan purchased and would be delivered would not be a WP (his company’s) pan

in response to the order.

                                              96.

      The order for the 72” x 72” x 24” pan was processed by Plaintiff’s Atlanta

headquarters.

                                              97.

      Defendants purchased the 72” x 72” x 24” pan from Plaintiff through

Plaintiff’s website knowing from Defendants’ prior business relationship with

Plaintiff that Plaintiff’s employees in Georgia control and maintain Plaintiff’s

website, and that orders placed through Plaintiff’s website are processed by

Plaintiff’s employees in Georgia.

                                              98.

      Plaintiff is informed and therefore believes that the 72” x 72” x 24” pan that

was received by the Defendants pursuant to Order Number 30775662 was

completed being manufactured in the State of Georgia.

                                              99.

      The 72” x 72” x 24” pan that was received by the Defendants pursuant to

Order Number 30775662 was originally shipped from the State of Georgia, by a

Limited Liability Company organized under the State of Georgia.


                                         33
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 34 of 194




                                            100.

       Defendants ordered the 72” x 72” x 24” pan to allow Defendants the

opportunity to inspect and photograph the pan, which allowed Defendants to

further perpetuate their malicious fabrication and dissemination of false

information and defamatory commercial statements against Plaintiff with the intent

to injure Plaintiff.

                                            101.

       After receiving and photographing the 72” x 72” x 24” pan pursuant to

Order Number 30775662, Mowers proceeded to contact the credit card company to

fraudulently dispute the charges for the pan by telling the credit card company that

the pan Plaintiff sold to Mowers was counterfeit. Defendants also proceeded to

“file a report with them [American Express] that will allow a review and

suspension of merchant processing for HD SUPPLY Construction & Industrial –

White Cap HD Supply. They [American Express] take selling of fake

goods/misrepresentation very serious!” Plaintiff incurred monetary damages as a

result of Mowers’ dispute of the credit card charges for the pan purchased from

Plaintiff that he knew would not be a WP pan before he ordered the pan, including

but not limited to, the freight costs associated with the initial delivery of the pan to

Defendants, and the freight costs associated with the pick-up of the pan from

Defendants after Defendants disputed the credit card charges for the pan.


                                           34
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 35 of 194




                                           102.

      On November 14, 2018, long after Plaintiff severed its relationship with

Defendants and Plaintiff was selling pans supplied by a company other than WP,

Defendants visited Plaintiff’s Georgia-based website and purchased a 72” x 72” x

14” pan, Order Number 30770235, and paid the Georgia company with an

American Express credit card knowing that the pan purchased and would be

delivered would not be a WP (his company’s) pan in response to the order.

                                           103.

      The order for this pan was processed by Plaintiff’s Atlanta office.

                                           104.

      Defendants purchased the 72” x 72” x 14” pan from Plaintiff through

Plaintiff’s website knowing from Defendants’ prior business relationship with

Plaintiff that Plaintiff’s employees in Georgia control and maintain Plaintiff’s

website, and that orders placed through Plaintiff’s website are processed by

Plaintiff’s employees in Georgia.

                                           105.

      Plaintiff is informed and therefore believes that the 72” x 72” x 14” pan that

was received by the Defendants pursuant to Order Number 30770235 was

completed being manufactured in the State of Georgia.

                                           106.


                                         35
        Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 36 of 194




        The 72” x 72” x 14” pan that was received by the Defendants pursuant to

Order Number 30770235 was originally shipped from the State of Georgia, by a

Limited Liability Company organized under the State of Georgia.

                                                  107.

        Defendants ordered the 72” x 72” x 14” pan to allow Defendants the

opportunity to inspect and photograph the pan, which allowed Defendants to

further perpetuate their malicious fabrication and dissemination of false

information and defamatory commercial statements against Plaintiff with the intent

to injure Plaintiff.

                                                  108.

        After receiving and photographing the 72” x 72” x 14” pan pursuant to

Order Number 307702354, Mowers proceeded to contact the credit card company

to fraudulently dispute the charges for the pan by telling the credit card company

that the pan Plaintiff sold to Mowers was counterfeit. Defendants also proceeded to

“file a report with them [American Express] that will allow a review and

suspension of merchant processing for HD SUPPLY Construction & Industrial –

White Cap HD Supply. They [American Express] take selling of fake

goods/misrepresentation very serious!” Plaintiff incurred monetary damages as a




4
 Both the 72” x 72” x 14” pan involved with Order Number 30770235 and the 72” x 72” x 24” pan involved with
Order Number 30775662 are collectively referred to as the “Georgia pans.”

                                                     36
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 37 of 194




result of Mowers’ dispute of the credit card charges for the pan purchased from

Plaintiff that he knew would not be a WP pan before he ordered the pan, including

but not limited to, the freight costs associated with the initial delivery of the pan to

Defendants, and the freight costs associated with the pick-up of the pan from

Defendants after Defendants disputed the credit card charges for the pan.

                                            109.

      Mowers effectuated the purchases of the Georgia pans by deliberately

visiting Plaintiff’s website and placing the orders, thereby entering a commercial

transaction with a business operating in Georgia.

                                            110.

      On or about November 16, 2018, Mowers sent Sollenberger the following

messages via LinkedIn (the “November 16, 2018 messages”):




                                           37
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 38 of 194




      A true and correct copy of the November 16, 2018 messages is attached

hereto as Exhibit U.

                                         111.

      It appears one of the Georgia pans is depicted in a photograph sent to

Sollenberger in the November 16, 2018 messages.

                                        38
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 39 of 194




                                        112.

      On or about November 17, 2018, Mowers sent Joice the following text

messages (the “November 17, 2018 texts”):




      A true and correct copy of the “November 17, 2018 texts” is attached hereto

as Exhibit V.

                                       39
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 40 of 194




                                         113.

      It appears one of the Georgia pans is depicted in a photograph sent to Joice

in the November 17, 2018 texts.

                                         114.

      On or about November 17, 2018, Mowers published the following comment

on his October 18, 2018 post on LinkedIn (the “November 17, 2018 comment”):




      As such, Plaintiff is informed and believes that the November 17, 2018

comment was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’
                                        40
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 41 of 194




followers, over 10,000 of Plaintiff’s followers, over 40,000 of Plaintiff’s affiliate’s

followers, to Sollenberger’s followers and was published for any person in the

world to see via the World Wide Web, including Georgia-based clients and

potential clients.

                                           115.

      On or about November 18, 2018 (a Sunday), Mowers sent Joice the

following text messages (the “Joice November 18, 2018 texts”):




                                          41
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 42 of 194




      A true and correct copy of the Joice November 18, 2018 texts is attached

hereto as Exhibit W.

                                         116.

      It appears one of the Georgia pans is depicted in a photograph sent to Joice

in the November 18, 2018 texts.

                                        42
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 43 of 194




                                           117.

      On or about November 17, 2018, Mowers published the following post to

his LinkedIn page (the “first November 17, 2018 post”), which tagged Plaintiff,

Plaintiff’s affiliate and the United States Attorneys’ Offices:




      A true and correct copy of the first November 17, 2018 post is attached

hereto as Exhibit X.

                                           118.

      As such, Plaintiff is informed and believes that the first November 17, 2018

post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers, over 10,000 of Plaintiff’s followers, over 40,000 of Plaintiff’s affiliate’s

followers and was published for any person in the world to see via the World Wide

Web, including Georgia-based clients and potential clients. The first November 17,

2018 post also sent notifications of the post to Plaintiff that the post was made by



                                          43
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 44 of 194




Mowers. The post was viewable by and intended to have negative consequences

upon Plaintiff’s Georgia-based clientele.

                                             119.

      On or about November 17, 2018, Mowers published the following post to

his LinkedIn page (the “second November 17, 2018 post”), which tagged Plaintiff

and the United States Attorneys’ Offices:




      A true and correct copy of the second November 17, 2018 post is attached

hereto as Exhibit Y.

                                             120.

      It appears one of the Georgia pans is depicted in a photograph included in

the second November 17, 2018 post.

                                             121.




                                            44
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 45 of 194




      As such, Plaintiff is informed and believes that the second November 17,

2018 post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers, over 10,000 of Plaintiff’s followers and was published for any person in

the world to see via the World Wide Web, including Georgia-based clients and

potential clients. The second November 17, 2018 post also sent notifications of the

post to Plaintiff that the post was made by Mowers. The post was viewable by and

intended to have negative consequences upon Plaintiff’s Georgia-based clientele.

                                         122.

      On or about November 17, 2018, Mowers published the following post to

his LinkedIn page (the “third November 17, 2018 post”), which tagged Plaintiff’s

affiliate and Sollenberger:




                                        45
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 46 of 194




      A true and correct copy of the third November 17, 2018 post is attached

hereto as Exhibit Z.

                                          123.

      As such, Plaintiff is informed and believes that the third November 17, 2018

post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers, and over 40,000 of Plaintiff’s affiliate’s followers and was published for

any person in the world to see via the World Wide Web, including Georgia-based

clients and potential clients. The third November 17, 2018 post also sent


                                         46
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 47 of 194




notifications of the post to Plaintiff and Sollenberger that the post was made by

Mowers.

                                           124.

      On or about November 18, 2018, Mowers published the following post to

his LinkedIn page (the “first November 18, 2018 post”), which tagged Plaintiff,

Plaintiff’s affiliate, Cal Osha and the United States Attorneys’ Offices:




      A true and correct copy of the first November 18, 2018 post is attached

hereto as Exhibit AA.

                                           125.

      It appears one of the Georgia pans is depicted in a photograph included in

the first November 18, 2018 post.

                                           126.

      As such, Plaintiff is informed and believes that the first November 18, 2018

post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’
                                         47
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 48 of 194




followers, over 10,000 of Plaintiff’s followers, over 40,000 of Plaintiff’s affiliate’s

followers and was published for any person in the world to see via the World Wide

Web, including Georgia-based clients and potential clients. The first November 18,

2018 post also sent notifications of the post to Plaintiff that the post was made by

Mowers. The post was viewable by and intended to have negative consequences

upon Plaintiff’s Georgia-based clientele.

                                             127.

       On or about November 18, 2018, Mowers published the following post to

his LinkedIn page (the “second November 18, 2018 post”), which tagged Plaintiff

and Plaintiff’s affiliate:




       A true and correct copy of the second November 17, 2018 post is attached

hereto as Exhibit BB.

                                             128.

                                            48
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 49 of 194




       The Georgia pans are the subject of the second November 18, 2018 post.

                                           129.

       As such, Plaintiff is informed and believes that the second November 18,

2018 post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers, Plaintiff’s followers and over 40,000 of Plaintiff’s affiliate’s followers

and was published for any person in the world to see via the World Wide Web,

including Georgia-based clients and potential clients. The second November 18,

2018 post also sent notifications of the post to Plaintiff that the post was made by

Mowers.

                                           130.

       On or about November 18, 2018, Mowers published the following post to

his LinkedIn page (the “third November 18, 2018 post”), which tagged Plaintiff’s

affiliate and Plaintiff:




                                          49
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 50 of 194




      A true and correct copy of the third November 18, 2018 post is attached

hereto as Exhibit CC.

                                           131.

      The Georgia pans are the subject of the third November 18, 2018 post.

                                           132.

      As such, Plaintiff is informed and believes that the third November 18, 2018

post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers and over 40,000 of Plaintiff’s affiliate’s followers, Plaintiff’s followers

and was published for any person in the world to see via the World Wide Web,

including Georgia-based clients and potential clients. The third November 18,
                                          50
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 51 of 194




2018 post also sent notifications of the post to Plaintiff that the post was made by

Mowers.

                                           133.

      On or about November 18, 2018, Mowers published the following post to

his LinkedIn page (the “fourth November 18, 2018 post”), which tagged Plaintiff’s

affiliate and Sollenberger:




      A true and correct copy of the fourth November 18, 2018 post is attached

hereto as Exhibit DD.

                                           134.
                                          51
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 52 of 194




      It appears one of the Georgia pans is depicted in a photograph included in

the fourth November 18, 2018 post.

                                           135.

      As such, Plaintiff is informed and believes that the fourth November 18,

2018 post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers and over 40,000 of Plaintiff’s affiliate’s followers, Sollenberger’s

followers and was published for any person in the world to see via the World Wide

Web, including Georgia-based clients and potential clients. The fourth November

18, 2018 post also sent notifications of the post to Plaintiff and to Sollenberger that

the post was made by Mowers.

                                           136.

      On or about November 18, 2018, Mowers published the following post to

his LinkedIn page (the “fifth November 18, 2018 post”):




                                          52
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 53 of 194




      A true and correct copy of the fifth November 18, 2018 post is attached

hereto as Exhibit EE.

                                         137.

      As such, Plaintiff is informed and believes that the fifth November 18, 2018

post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers and was published for any person in the world to see via the World Wide

Web, including Georgia-based clients and potential clients.

                                         138.



                                        53
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 54 of 194




       On or about November 18, 2018, Mowers published the following post to

his LinkedIn page (the “sixth November 18, 2018 post”), which tagged Plaintiff’s

affiliate:




       A true and correct copy of the sixth November 18, 2018 post is attached

hereto as Exhibit FF.

                                          139.

       As such, Plaintiff is informed and believes that the sixth November 18, 2018

post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers, the followers of the United States Attorneys’ Offices, and was published

for any person in the world to see via the World Wide Web, including Georgia-

based clients and potential clients.

                                          140.
                                        54
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 55 of 194




      On or about November 26, 2018, Mowers published the following post to

his LinkedIn page (the “first November 26, 2018 post”):




      A true and correct copy of the first November 26, 2018 post is attached

hereto as Exhibit GG.

                                         141.

                                        55
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 56 of 194




      As such, Plaintiff is informed and believes that the first November 26, 2018

post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers and was published for any person in the world to see via the World Wide

Web, including Georgia-based clients and potential clients.

                                           142.

      On or about November 26, 2018, Mowers published the following post to

his LinkedIn page (the “second November 26, 2018 post”), which tagged Plaintiff

once, its affiliate three times, and Sollenberger once:




                                          56
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 57 of 194




      A true and correct copy of the second November 26, 2018 post is attached

hereto as Exhibit HH.

                                           143.

      As such, Plaintiff is informed and believes that the second November 26,

2018 post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers, over 10,000 of Plaintiff’s followers, over 40,000 of Plaintiff’s affiliate’s

followers, to Sollenberger’s followers and was published for any person in the

world to see via the World Wide Web, including Georgia-based clients and

potential clients. The second November 26, 2018 post also sent notifications of the

post to both Plaintiff and Sollenberger in Georgia that the post was made by

Mowers.

                                           144.

      On or about November 26, 2018, Mowers published the following post to

his LinkedIn page (the “third November 26, 2018 post”), which tagged Plaintiff

once and its affiliate once and contained an “URGENT CRANE/RIGGING

SAFETY NOTICE FOR ALL JOB-SITES IN THE USA” (the “November 26,

2018 Safety Notice”):




                                          57
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 58 of 194




      A true and correct copy of the third November 26, 2018 post is attached

hereto as Exhibit II.

                                         145.

      It appears the Georgia pans are depicted in photographs included in the

November 26, 2018 post.

                                         146.

      As such, Plaintiff is informed and believes that the third November 26, 2018

post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’


                                        58
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 59 of 194




followers, over 10,000 of Plaintiff’s followers, over 40,000 of Plaintiff’s affiliate’s

followers, followers and was published for any person in the world to see via the

World Wide Web, including Georgia-based clients and potential clients. The third

November 26, 2018 post also sent notifications of the post to Plaintiff in Georgia

that the post was made by Mowers.

                                           147.

      On or about November 26, 2018, Mowers published the following post to

his LinkedIn page (the “fourth November 26, 2018 post”), which tagged Plaintiff

once, its affiliate once, the United States Attorneys’ Offices, OSHA, the US

Environmental Protection Agency, and Cal OSHA:




                                          59
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 60 of 194




      A true and correct copy of the fourth November 26, 2018 post is attached

hereto as Exhibit JJ.

                                           148.

      As such, Plaintiff is informed and believes that the fourth November 26,

2018 post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers, over 10,000 of Plaintiff’s followers, over 40,000 of Plaintiff’s affiliate’s

followers, the followers of the United States Attorneys’ Offices, OSHA, the US

Environmental Protection Agency, and Cal OSHA and was published for any

person in the world to see via the World Wide Web, including Georgia-based

                                          60
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 61 of 194




clients and potential clients. The fourth November 26, 2018 post also sent

notifications of the post to Plaintiff.

                                           149.

       On or about November 26, 2018, Mowers published the following post to

his LinkedIn page (the “Fifth November 26, 2018 post”), which tagged Plaintiff

and Sollenberger:




       A true and correct copy of the fifth November 26, 2018 post is attached

hereto as Exhibit KK.

                                           150.

       It appears one of the Georgia pans is depicted in a photograph included in

the fifth November 26, 2018 post.

                                           151.

       As such, Plaintiff is informed and believes that the fifth November 26, 2018

post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’
                                          61
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 62 of 194




followers, over 10,000 of Plaintiff’s followers and Sollenberger and was published

for any person in the world to see via the World Wide Web, including Georgia-

based clients and potential clients. The fifth November 26, 2018 post also sent

notifications of the post to Plaintiff and Sollenberger in Georgia.

                                             152.

      On or about November 26, 2018, Mowers published the following post and a

34 second video to his LinkedIn page (the “Sixth November 26, 2018 post”),

which tagged Plaintiff and its affiliate:




      A true and correct copy of the sixth November 26, 2018 post is attached

hereto as Exhibit LL.
                                            62
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 63 of 194




                                           153.

      It appears one of the Georgia pans is depicted in the video included in the

sixth November 26, 2018 post.

                                           154.

      As such, Plaintiff is informed and believes that the sixth November 26, 2018

post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers, over 10,000 of Plaintiff’s followers, over 40,000 of Plaintiff’s affiliates

followers and was published for any person in the world to see via the World Wide

Web, including Georgia-based clients and potential clients. The sixth November

26, 2018 post also sent notifications of the post to Plaintiff in Georgia.

                                           155.

      On or about November 26, 2018, Mowers published the following comment

to his LinkedIn page (the “November 26, 2018 comment”):




                                          63
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 64 of 194




     A true and correct copy of the November 26, 2018 comment is attached

hereto as Exhibit MM.

                                        156.

     It appears one of the Georgia pans is depicted in a photograph included in

the November 26, 2018 comment.

                                        157.

     As such, Plaintiff is informed and believes that the November 26, 2018

comment was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’


                                       64
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 65 of 194




followers and was published for any person in the world to see via the World Wide

Web, including Georgia-based clients and potential clients.

                                         158.

      On November 30, 2018, Plaintiff’s counsel sent Mowers written

correspondence via Certified Mail specifically requesting that Mowers (1)

immediately cease and desist from issuing false and misleading statements

regarding HD Supply, its products, and its personnel; and (2) cease and desist from

further harassing, disparaging, and defaming HD Supply, its products, and its

personnel either through electronic means, or in person. A true and correct copy of

Plaintiff’s counsel’s November 30, 2018 written correspondence to Mowers is

attached hereto as Exhibit NN. As further outlined below, Mowers failed to

comply with the November 30, 2018 cease and desist letter.

                                         159.

      On or about December 3, 2018, Mowers published the following post to his

LinkedIn page (the “December 3, 2018 post”):




                                        65
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 66 of 194




      A true and correct copy of the December 3, 2018 post is attached hereto as

Exhibit OO.

                                          160.

      As such, Plaintiff is informed and believes that the December 3, 2018 post

was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’ followers,

and was published for any person in the world to see via the World Wide Web,

including Georgia-based clients and potential clients.

                                         66
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 67 of 194




                                          161.

      On December 4, 2018, Mowers sent the following email to Brian Harris of

Plaintiff’s legal department (the “December 4, 2018 email”):

         Brian,

         Gabe forwarded me your letter and I removed all posts from
         Linkedin, even though I strongly disagree due to the
         immediate risk of injury or death to public safety.

         Washout Pan are lifted by cranes on all types of job-sites
         and flown over city streets, freeways and bridges and can
         weight almost 18,000 lbs when full of concrete.

         If a pan fails while being craned over the public it could be
         catastrophic.

         In good faith, I’ve attached the paperwork from the two
         separate purchase I made and received that are a completely
         different product than listed on your website and
         receipt. The 727214 pan shipped from your Oregon branch
         had a packing slip with a certificate for lifting copied from
         our engineering calculation packets with the copied SKU.

         Also the weights listed on the BOL and other paperwork list
         our SKUS and weights. I’ve attached certified paperwork
         that weighed the pans we received are significantly less and
         visually light - missing structural reinforcement and stamps.

         I’ve had time to absorb everything and I’d like to suggest a
         ‘customer first’ solution the would benefit both of our
         companies rather than go through litigation. Emotions
         aside, we could safely exchange our pans for your sold
         copied Washout Pans minimizing risks coupled with a
         followed through stocking strategy for all branches of our
         Washout Pans.

         It would be a win-win for everyone including the end user.
                                         67
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 68 of 194




        If this is an option please text me at 858.250.9240 bye end
        of day as I’ve hired new counsel who specialize in IP and
        will be filing in both state and federal court this week.

        Respectfully submitted

        Reef Mowers
        Washout Pan
        San Diego, California
        323.963.4117

     A true and correct copy of the December 4, 2018 email is attached hereto as

Exhibit PP.

                                         162.

     On December 9, 2018, Mowers sent the following email to Harris (the

“December 9, 2018 email”):

        20 years prison for removing the safety data/origin on the D
        rings. Let’s pray to god nobody get hurt [sic] – please recall
        these pans so we can all sleep at night.

     A true and correct copy of the December 9, 2018 email is attached hereto as

Exhibit QQ.

                                         163.

     The December 9, 2018 email contained an attachment entitled “CRANE &

RIGGING JOB-SITE SAFETY ALERT”:




                                        68
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 69 of 194




      A true and correct copy of the CRANE & RIGGING JOB-SITE SAFETY

ALERT is attached hereto as Exhibit RR.

                                         164.

      It appears the Georgia pans are depicted in photographs included in the

CRANE & RIGGING JOB-SITE SAFETY ALERT.

                                         165.

      Plaintiff is informed and believes that the CRANE & RIGGING JOB-SITE

SAFETY ALERT attached hereto as Exhibit RR was published to the public by

Defendants via electronic means.

                                        69
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 70 of 194




                                         166.

      On or about December 11, 2018, Mowers published the following post to his

LinkedIn page (the “first December 11, 2018 post”):




      A true and correct copy of the first December 11, 2018 post is attached

hereto as Exhibit SS.


                                        70
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 71 of 194




                                         167.

      It appears the Georgia pans are depicted in photographs included in the first

December 11, 2018 post.

                                         168.

      The first December 11, 2018 post included a photo of the “CRANE &

RIGGING JOB-SITE SAFETY ALERT.”

                                         169.

      As such, Plaintiff is informed and believes that the first December 11, 2018

post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’

followers, and was published for any person in the world to see via the World

Wide Web, including Georgia-based clients and potential clients.

                                         170.

      On or about December 11, 2018, Mowers published the following post to his

LinkedIn page (the “second December 11, 2018 post”):




                                        71
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 72 of 194




      A true and correct copy of the second December 11, 2018 post is attached

hereto as Exhibit TT.

                                         171.

      It appears one of the Georgia pans is depicted in a photograph included in

the December 11, 2018 post.

                                         172.

      As such, Plaintiff is informed and believes that the second December 11,

2018 post was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’



                                        72
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 73 of 194




followers, and was published for any person in the world to see via the World

Wide Web, including Georgia-based clients and potential clients.

                                           173.

      Between January and April of 2019, Mowers personally appeared on no less

than three separate occasions at multiple construction sites of general contractor

Adolfson & Peterson Construction, who is a customer of Plaintiff, that purchased

and was using Plaintiff’s pans on its jobsites. On Mowers’ first construction site

appearance, he fraudulently impersonated an OSHA inspector, representing

himself to employees of Adolfson & Peterson Construction as an employee of

OSHA. During this first appearance while Mowers was fraudulently

impersonating an OSHA inspector, he made slanderous and defamatory false

statements to employees of Adolfson & Peterson Construction with respect to

Plaintiff and/or Plaintiff’s pans that were on the jobsite, including but not limited

to, that Plaintiff’s pans were not OSHA certified and that Adolfson & Peterson

Construction could be punished by OSHA for continuing its use of Plaintiff’s pans

on the construction site. During his second and third construction site visits,

Mowers continued to make slanderous and defamatory false statements to

employees of Adolfson & Peterson Construction with respect to Plaintiff’s pans

that were on the jobsite and told them that he was actually not employed by

OSHA, but was rather the owner of WP, and was there in an effort to sell Adolfson


                                          73
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 74 of 194




& Peterson Construction pans manufactured by WP. During one of Mowers’ visits

to Adolfson & Peterson Construction’s construction sites, Mowers told Adolfson &

Peterson Construction’s employees that he notified local television stations and the

city council about the alleged improper use of Plaintiff’s “counterfeit” pans.

                                          174.

      As a result of Mowers fraudulently impersonating an OSHA inspector, and

the slanderous and defamatory false statements he made to employees of Adolfson

& Peterson Construction with respect to Plaintiff and Plaintiff’s pans, Adolfson &

Peterson Construction contacted Plaintiff’s Atlanta headquarters requesting to

return Plaintiff’s pans and Adolfson & Peterson Construction also requested a

refund for these products from Plaintiff’s Atlanta headquarters.

                                          175.

      As a direct and proximate result of Mowers’ conduct, Plaintiff lost profit

from its prior sales of pans to Adolfson & Peterson Construction after Adolfson &

Peterson Construction returned such pans.

                                          176.

      As a result of Mowers fraudulently impersonating an OSHA inspector, and

the slanderous and defamatory false statements he made to employees of Adolfson

& Peterson Construction with respect to Plaintiff and/or Plaintiff’s pans, Mowers

caused economic damages to Plaintiff in the form of lost sales and harmed


                                         74
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 75 of 194




Plaintiffs’ reputation, existing, and prospective business relationship with its

customer, Adolfson & Peterson Construction.

                                           177.

      Plaintiff is informed and believes that Defendants made slanderous and

defamatory false statements about Plaintiff and Plaintiff’s pans at a construction

related trade show to Plaintiff’s customers and potential customers between

January and April of 2019.

                                           178.

      Plaintiff is informed and believes that between January and May of 2019,

Mowers personally appeared on at least one construction site of commercial

concrete contractors The Conco Companies, a customer of Plaintiff, that purchased

and was using Plaintiff’s pans on its construction site. While on the construction

site of The Conco Companies, Plaintiff is informed and believes that Mowers made

slanderous and defamatory false statements to employees of The Conco

Companies with respect to Plaintiff and/or the Plaintiff’s pans that were on the

jobsite, the specific details of which exist in the form of evidence under the

Defendants’ knowledge and control to which Plaintiff does not uniquely have

access to that will be acquired through discovery.

                                           179.




                                          75
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 76 of 194




      Mowers aforementioned actions with The Conco Companies have

negatively affected Plaintiffs’ reputation and prospective business relationship with

its customer, The Conco Companies.

                                          180.

      On or about April 23, 2019, Mowers published the following post to his

LinkedIn page (the “April 23, 2019 post”):




                                         76
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 77 of 194




     A true and correct copy of the April 23, 2019 post is attached hereto as

Exhibit UU.

                                        181.



                                       77
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 78 of 194




      As such, Plaintiff is informed and believes that the April 23, 2019 post was

placed on the LinkedIn homepage feeds of over 10,000 of Mowers’ followers and

was published for any person in the world to see via the World Wide Web,

including Georgia-based clients and potential clients.

                                           182.

      As of the drafting of the original complaint filed in this matter, the April 23,

2019 post was still active on Mowers LinkedIn profile and was accessible to any

individual in the world via the World Wide Web, including Georgia-based clients

and potential clients.

                                           183.

      On or about May 9, 2019, Mowers published the following post to his

LinkedIn page (the “first May 9, 2019 post”):




                                          78
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 79 of 194




     A true and correct copy of the first May 9, 2019 post is attached hereto as

Exhibit VV.

                                         184.


                                       79
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 80 of 194




      It appears one of the Georgia pans is depicted in a photograph included in

the first May 9, 2019 post.

                                           185.

      Plaintiff is informed and believes the photograph included in the first May 9,

2019 post is a photo of a component part of a pan sold by Plaintiff.

                                           186.

      As such, Plaintiff is informed and believes that the first May 9, 2019 post

was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’ followers

and was published for any person in the world to see via the World Wide Web,

including Georgia-based clients and potential clients.

                                           187.

      As of the drafting of the original complaint filed in this matter, the first May

9, 2019 post was still active on Mowers’ LinkedIn profile and was accessible to

any individual in the world via the World Wide Web, including Georgia-based

clients and potential clients.

                                           188.

      On or about May 9, 2019, Mowers published the following post to his

LinkedIn page (the “second May 9, 2019 post”):




                                         80
    Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 81 of 194




    A true and correct copy of the second May 9, 2019 post is attached hereto as

Exhibit WW.

                                       189.



                                      81
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 82 of 194




      As such, Plaintiff is informed and believes that the second May 9, 2019 post

was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’ followers

and was published for any person in the world to see via the World Wide Web,

including Georgia-based clients and potential clients.

                                           190.

      The second May 9, 2019 post disingenuously makes it appear as if Plaintiff’s

pans were involved in the Seattle crane accident that is the subject of the article

link contained in the second May 9, 2019 post, all to further perpetuate

Defendants’ plan and schemes to destroy Plaintiffs’ reputation and current/

prospective business relationships, including those formed upon the Georgia

marketplace.

                                           191.

      As of the drafting of the original complaint filed in this matter, the second

May 9, 2019 post was still active on Mowers’ LinkedIn profile and was accessible

to any individual in the world via the World Wide Web, including Georgia-based

clients and potential clients.

                                           192.

      On or about May 9, 2019, Mowers published the following post to his

LinkedIn page (the “third May 9, 2019 post”):




                                          82
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 83 of 194




     A true and correct copy of the third May 9, 2019 post is attached hereto as

Exhibit XX.

                                        193.



                                       83
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 84 of 194




      It appears one of the Georgia pans is depicted in a photograph included in

the third May 9, 2019 post.

                                          194.

      As such, Plaintiff is informed and believes that the third May 9, 2019 post

was placed on the LinkedIn homepage feeds of over 10,000 of Mowers’ followers

and was published for any person in the world to see via the World Wide Web,

including Georgia-based clients and potential clients.

                                          195.

      As of the drafting of the original complaint filed in this matter, the third May

9, 2019 post, which indirectly targets a Georgia company, was still active on

Mowers’ LinkedIn profile and was accessible to any individual in the world via the

World Wide Web, including Georgia-based clients and potential clients.

                                          196.

      On or about May 16, 2019, Mowers published the following post to his

LinkedIn page (the “first May 16, 2019 post”):




                                         84
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 85 of 194




     A true and correct copy of the first May 16, 2019 post is attached hereto as

Exhibit WW.

                                        197.

     It appears the Georgia pans are depicted in photographs included in the first

May 16, 2019 post.

                                       85
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 86 of 194




                                          198.

      The picture included in the first May 16, 2019 post (“DANGER!!! FAKE

RIGGING EQUIPMENT NOTIFICATION SOLD BY HD SUPPLY WHITE CAP

11/18/2018” Notification) states as follows:




      A true and correct copy of the “DANGER!!! FAKE RIGGING

EQUIPMENT NOTIFICATION SOLD BY HD SUPPLY WHITE CAP




                                        86
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 87 of 194




11/18/2018” Notification included in the first May 16, 2019 post is attached hereto

as Exhibit ZZ.

                                            199.

       It appears the Georgia pans are depicted in photographs included in the

“DANGER!!! FAKE RIGGING EQUIPMENT NOTIFICATION SOLD BY HD

SUPPLY WHITE CAP 11/18/2018” Notification.

                                            200.

       As of the drafting of the original complaint filed in this matter, the first May

16, 2019 post, which specifically and directly targets a Georgia company, was still

active on Mowers’ LinkedIn profile and was accessible to any individual in the

world via the World Wide Web, including Georgia-based clients and potential

clients.

                                            201.

       On or about May 16, 2019, Mowers published the following post to his

LinkedIn page (the “second May 16, 2019 post”) which tagged WP’s LinkedIn

profile:




                                          87
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 88 of 194




     A true and correct copy of the second May 16, 2019 post is attached hereto

as Exhibit AAA.

                                        202.

     It appears the Georgia pans are depicted in photographs included in the

second May 16, 2019 post.

                                       88
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 89 of 194




                                          203.

      As such, Plaintiff is informed and believes that the second May 16, 2019

post, which directly targeted a Georgia company, was placed on the LinkedIn

homepage feeds of over 10,000 of Mowers’ followers, WP’s followers and was

published for any person in the world to see via the World Wide Web, including

Georgia-based clients and potential clients.

                                          204.

      As of the drafting of the original complaint filed in this matter, the second

May 16, 2019 post was still active on Mowers’ LinkedIn profile and was

accessible to any individual in the world via the World Wide Web, including

Georgia-based clients and potential clients.

                                          205.

      On or about May 20, 2019, Mowers published the following post to his

LinkedIn page (the “May 20, 2019 post”) which tagged WP’s LinkedIn profile:




                                         89
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 90 of 194




      A true and correct copy of the May 20, 2019 post is attached hereto as

Exhibit BBB.

                                         206.

      As such, Plaintiff is informed and believes that the May 20, 2019 post,

which directly targeted a Georgia company, was placed on the LinkedIn homepage


                                        90
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 91 of 194




feeds of over 10,000 of Mowers’ followers, WP’s followers and was published for

any person in the world to see via the World Wide Web, including Georgia-based

clients and potential clients.

                                          207.

      As of the drafting of the original complaint filed in this matter, the May 20,

2019 post was still active on Mowers’ LinkedIn profile and was accessible to any

individual in the world via the World Wide Web, including Georgia-based clients

and potential clients.

                                          208.

      As of at least May 23, 2019, the homepage of WP’s website, which can be

accessed at https://washoutpan.com/, and which solicits and accepts business from

Georgia consumers, contained the following banner at the top of its page:




      A true and correct copy of the homepage of WP’s website as it existed on

May 23, 2019 is attached hereto as Exhibit X.

                                          209.




                                         91
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 92 of 194




      When clicking the link in the aforementioned banner, the individual visiting

the WP site is directed to a page entitled “BUYER BEWARE of

WASHOUTPAN™ Counterfeits,” which can be accessed at the following link:

https://washoutpan.com/pages/beware-of-washout-pan-counterfeits-imported-

from-china , which includes a link to a document which identifies Plaintiff as the

source of the alleged “China Counterfeits” described in the page entitled “BUYER

BEWARE of WASHOUTPAN™ Counterfeits.”

                                          210.

      Relevant excerpts of the page entitled “BUYER BEWARE of

WASHOUTPAN™ Counterfeits” on WP’s website are attached hereto as Exhibit

DDD, and include the following:




                                         92
Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 93 of 194




                               93
Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 94 of 194




                               94
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 95 of 194




      Via the webpage, WP also advertises that “U.S. Congressman Duncan

Hunter is backing our San Diego based company” which includes “sending a letter

to the president[.]” A true and correct copy of excepts from the page entitled

                                         95
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 96 of 194




“BUYER BEWARE of WASHOUTPAN™ Counterfeits” on WP’s website as they

existed on May 23, 2019 is attached hereto as Exhibit EEE.

                                           211.

      It appears the Georgia pans are depicted in photographs included in the page

entitled “BUYER BEWARE of WASHOUTPAN™ Counterfeits” on WP’s

website.

                                           212.

      As of the drafting of the original complaint filed in this matter, the

homepage of WP’s website contained the banner described above, which directly

targets a Georgia company, and contained the link to and the page entitled

“BUYER BEWARE of WASHOUTPAN™ Counterfeits” on WP’s website and

was accessible to any individual in the world via the World Wide Web, including

the Georgia consumers who are solicited to engage with the website.

                                           213.

      As of at least March 13, 2019, the “SAFETY WARNING” page of WP’s

website noted, inter alia, “Beware of known counterfeits made with lower quality

components & mislabeled country of origin. Protecting WASHOUT PAN

customers is a priority.” A true and correct copy of a print out from this webpage

is attached hereto as Exhibit FFF.

                                           214.


                                          96
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 97 of 194




      Plaintiff is informed and believes that Defendants made additional

slanderous and defamatory false statements about Plaintiff and Plaintiff’s pans in

person and/or via e-mail and/or text messages to Plaintiff’s customers and potential

customers between October 2018 and the present, the specific details of which

exist in the form of evidence under the Defendants’ knowledge and control to

which Plaintiff does not uniquely have access to that will be acquired through

discovery. Plaintiff is informed, and therefore believes, that some of these

communications were made with Georgia residents who were within the State of

Georgia at the time Defendants contacted them.

                                          215.

      The statements outlined above are collectively referred to as the “false and

misleading statements.”

                                          216.

      The statements outlined above that were posted to LinkedIn are collectively

referred to as the “false and misleading LinkedIn posts.”

                                          217.

      The causes of action contained herein arise from, inter alia, Defendants

purchase of the Georgia pans from Plaintiff on November 14, 2018 through

Plaintiff’s website controlled by Plaintiff’s employees in Georgia, the orders of

which would be processed through its Georgia headquarters, for the Georgia pans


                                         97
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 98 of 194




that were originally shipped from Georgia, that were manufactured by a Limited

Liability Company in Georgia. Moreover, Defendants fraudulent efforts to dispute

the charges for the Georgia pans involved the efforts of Plaintiff’s employees in

Georgia that work at Plaintiff’s headquarters in Georgia to ultimately resolve.

                                            218.

      Additionally, Defendants took photographs of the Georgia pans and

incorporated them into many of Defendants false and misleading LinkedIn posts

and false and misleading statements, which were deliberate actions aimed at

Plaintiff, Plaintiff’s headquarters, employees, and customers within the State

Georgia and this district and, as such, created continuing obligations to Georgia

residents, including Plaintiff.

                                            219.

      Consequently, Defendants have availed themselves of the laws of the State

of Georgia as Plaintiff’s causes of action are related to the Georgia pans, and the

Court may exercise jurisdiction over Defendants as it would not violate traditional

notions of fair play and substantial justice.

                                            220.

      Defendants could reasonably anticipate being brought into Court in Georgia

as a result of Defendants’ actions described in detail above associated with the

Georgia pans.


                                           98
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 99 of 194




                                          221.

      Accordingly, this Court may exercise personal jurisdiction over Defendants

as to all causes of action herein in the same manner as if Defendants were residents

of Georgia given Defendants transacted business within Georgia.



   D. CAUSES OF ACTION

     COUNT I – FALSE ADVERTISING, UNFAIR COMPETITION IN

                     VIOLATION OF 15 U.S.C § 1125(a)(1)

                    (AGAINST BOTH WP AND MOWERS)

                                          222.

      Plaintiff incorporates by reference and re-allege each and every preceding

paragraph of this complaint as if restated completely herein.

                                          223.

      Defendants have made a false or misleading description or representation of

fact, in interstate commercial advertising or promotion, about both WP and

Plaintiff’s products. These statements misrepresent the nature, characteristics,

qualities, or geographic origin of Defendants’ or Plaintiff’s companies or goods.

                                          224.

      For example, Defendants have knowingly, willfully, and falsely represented

and misled consumers to believe that Plaintiff has and continues to commit felony


                                         99
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 100 of 194




crimes by selling its “fake/dangerous products,” which disparages Plaintiff’s

products. For example, in the first November 17, 2019 post, Mowers publicly

posted a screen-shot of an electronic receipt reflecting Defendants’ purchase of

Plaintiff’s pan and advertised the transaction as “Blatant. Criminal. Felony Fraud.”

Thereafter, tagging Plaintiff, and its employee Sollenberger.

                                        225.

      Similarly, in the second November 17, 2019 post, Mowers falsely advertised

that Plaintiff’s products are “going to hurt or kill somebody” which disparages

Plaintiff’s products, and suggested the arrest of Plaintiff’s personnel as the result of

Plaintiff’s commission of a felony. Again in the November 18, 2018 post,

Defendants criticized the D ring stamping of Plaintiff’s pan, characterizing it as

“criminal” which disparages the product.

                                            226.

      Defendants have also misrepresented and misled consumers to believe that

Plaintiff’s pans are illegal on the basis of not being “OSHA certified,” while

simultaneously misrepresenting that WP’s pans are legal because they are indeed

“certified.” These advertisements are false and misleading because WP’s pans are

not certified by OSHA, as OSHA is a state and/or federal agency which does not

certify washout pan products. In the second November 17, 2018 post, for example,




                                          100
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 101 of 194




Mowers issued a false advertisement indicating that Plaintiff was selling a “fake

OSHA certified pan” which disparages the product.

                                            227.

      Another example of Defendants false advertising and product disparagement

includes Defendants second November 26, 2018 post noting that “We’ve been

informed in writing by an HD Supply HD Supply Construction & Industrial –

White Cap employee that category director Jennifer Tomaszewicz and Ian

Freeman have a baker deal with ‘Concrete Pump Supply Georgia’ to copy and

counterfeit our engineer certified pans with fake documents and knowingly

distribute to job sites across the United States risking injury or death. I hope the

United States Attorneys’ Offices criminally prosecutes everyone who made this

fake product using every detail of our entire product line down to the product skus

putting HD Supply and all of its customers in serious danger. Can you imagine a

fully loaded pan lifted by a crane over a school bus? Put these people in Jail! Alan

Sollenberger.”

                                            228.

      Another example of Defendants false advertising and product disparagement

includes Defendants fifth November 26, 2018 post noting that “If you have these

pans on your job site Do not use! They are fake counterfeits made by Alan

Sollenberger at HD Supply using my companies skus, safety data and fake


                                          101
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 102 of 194




certifications – and he knew it! I bought this on their website three days ago and

usd purchase order: federal infringement.”

                                          229.

      Another example of Defendants false advertising and product disparagement

includes Defendants first December 11, 2018 post noting:




                                         102
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 103 of 194




                                           230.

      Through Mowers, Defendants have also falsely advertised themselves as

being a regulatory and/or workplace safety authority. For example, the first May

16, 2019 post, is misleading titled “IMPORTANT SAFETY NOTICE – CLASS

“A” HAZARD,” as if it originated from a governmental authority, and falsely

characterizes Plaintiff’s products as “fake” and having a “strong likelihood of

death or grievous injury or illness to the public[.]” Similarly, in its May 20, 2019

post, Defendants misrepresent themselves as “cracking down on counterfeit

Washout Pan products[.]”

                                           231.

      Defendants have also falsely advertised that their products are “backed” and

thereby, supported, endorsed, or approved, by governmental actors and regulatory

agencies, including United States Congressman Duncan Hunter (see Ex. R), the

Denver City Counsel (see Ex. T) OHSA (see Ex. W) the U.S. Attorney’s Office

(see Ex. W), the Office of Trade (see Ex. X) the U.S. Customs & Border Protection

(see Ex. X). On information and belief, no governmental entity or actor has

approved, sponsored, endorsed, or otherwise “backed” Defendants’ or its products.

                                           232.

      Moreover, Defendants have falsely advertised that these governmental actors

have “escalated the mater” to OSHA and prosecutorial authorities. On information


                                         103
        Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 104 of 194




and belief, there is in fact no pending investigation by any governmental authority

or prosecutor into Plaintiff’s pans. Finally, Defendants have also falsely advertised

that Congressman Hunter has written a letter to President Trump on behalf of WP

and against Plaintiff’s pans. On information and belief, no such letter has been

sent by Congressman Hunter to President Trump regarding WP’s allegations

against Plaintiff’s pans.5

                                                             233.

         Defendants’ false and misleading statements set forth above6 are false and

misleading for a litany of reasons, including but not limited to, Defendants

repeated use of the word “counterfeit” in describing the pans sold by Plaintiff. For

example, in the first November 18, 2018 post, Defendants criticized the D ring

stamping of Plaintiff’s pan, characterizing it as “counterfeit.” Similarly, in

Defendants’ “Crane & Rigging job-site safety alert,” they have again repeatedly

characterized Plaintiff’s pans as “counterfeit.” Defendants also falsely

characterized Plaintiff’s products as “counterfeit” in the second November 18,

2018 post, the third November 17, 2018 post, the fourth November 18, 2018 post,

the sixth November 18, 2018 post, the first November 26, 2018 post, the second



5
  Congressman Hunter regularly issues eNewsletters and press releases via his offices website
(https://hunter.house.gov), including letters which have been sent to President Trump (See
https://hunter.house.gov/sites/hunter.house.gov/files/documents/POTUS.Gallagher.010719.pdf), and there is no
indication of any actions taken by Congressman Hunter as advertised by Defendants.
6
  Plaintiff’s allegations of false advertising are not limited to the examples directly provided in this first cause of
action.

                                                           104
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 105 of 194




November 26, 2018 post, the fifth November 26, 2018 post, May 20, 2019 post.

However, Plaintiff’s pans are not and cannot be counterfeit.

                                            234.

      Pursuant to 15 U.S.C. § 1116(d)(1)(B) the term “counterfeit mark” means:

             (i) a counterfeit of a mark that is registered on the principal register in
             the United States Patent and Trademark Office for such goods or
             services sold, offered for sale, or distributed and that is in use,
             whether or not the person against whom relief is sought knew such
             mark was so registered; or

             (ii) a spurious designation that is identical with, or substantially
             indistinguishable from, a designation as to which the remedies of this
             chapter are made available by reason of section 220506 of title 36;

             but such term does not include any mark or designation used on or in
             connection with goods or services of which the manufacture [1] or
             producer was, at the time of the manufacture or production in question
             authorized to use the mark or designation for the type of goods or
             services so manufactured or produced, by the holder of the right to use
             such mark or designation.

                                            235.

      However, Defendants do not own a trademark for WASHOUT PAN “that is

registered on the principal register in the United States Patent and Trademark

Office for such goods” as required by statute. Because “counterfeiting is limited to

marks registered on the principal register of the United States Patent and

Trademark Office,” and because Defendants do not have a trademark registration,

the characterization of Plaintiff’s products as “counterfeit” is necessarily false. See

Gilson on Trademarks § 5.19 (2019). Accordingly, Defendants’ statements set

                                          105
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 106 of 194




forth above which used the word “counterfeit” to describe pans sold by Plaintiff

were false, misleading and constitute false advertising as Plaintiff has never sold a

pan with a counterfeit mark.

                                           236.

      As set forth above, Defendants’ false and misleading statements were made

for the purpose of influencing consumers to purchase Defendants’ goods and were

disseminated sufficiently to the relevant purchasing public to constitute

commercial advertising and promotion.

                                           237.

      As set forth above, Defendants have made false and misleading statements

disparaging Plaintiff’s products in commercial advertising and promotion to

Plaintiff’s customers and potential customers concerning Plaintiff’s products.

                                           238.

      Defendants’ false and misleading statements, as set forth above, confuse and

deceive, or have the tendency to, and are likely to confuse and deceive an

appreciable number of relevant consumers, customers, and members in the

applicable industry and had a material effect on purchasing decisions.

                                           239.

      Defendants knew or should have known that its false and misleading

statements were, indeed, false.


                                         106
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 107 of 194




                                           240.

      Defendants’ false and misleading statements, as set forth above, were

deceptive.

                                           241.

      Defendants’ false and misleading statements, as set forth above, were used

in interstate commerce.

                                           242.

      Defendants’ false and misleading statements, as set forth above, have

diverted, do divert, and will continue to divert sales to Defendants’ products, at the

expense of Plaintiff’s products, and have lessened, are lessening, and, if not

enjoined, will continue to lessen the goodwill enjoyed by Plaintiff.

                                           243.

      Defendants’ false and misleading statements, as set forth above, constitute

false and misleading advertising and unfair competition in violation of the Section

43(a)(1) of the Lanham Act, 15 U.S.C. § 1125(a)(1).

                                           244.

      Defendants’ false and misleading statements, as set forth above, have

deceived and, unless restrained, will continue to deceive the public, including

consumers, and have injured and will continue to injure Plaintiff and the public,

including consumers and retailers, causing damage to Plaintiff, in an amount to be


                                         107
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 108 of 194




determined at trial, and other irreparable injury to the goodwill and reputation of

Plaintiff.

                                           245.

       Defendants’ false and misleading statements, as set forth above, were

willful, intentional, and egregious, and make this an exceptional case within the

meaning of 15 U.S.C. § 1117(a).

                                           246.

       Plaintiff has no adequate remedy at law to compensate it for all the damages

Defendants’ wrongful acts have and will continue to cause. WP and Mowers are

liable for false advertising under the Lanham Act. As alleged herein, Mowers

actively and knowingly caused the unlawful conduct, and as a result is personally

liable as the moving, conscious force behind WP’s false advertising.

         COUNTS II & III – DEFAMATION/LIBEL PER QUOD AND

                         DEFAMATION/LIBEL PER SE

                    (AGAINST BOTH WP AND MOWERS)

                                           247.

       Plaintiff incorporates by reference and re-allege each and every preceding

paragraph of this complaint as if restated completely herein.

                                           248.

       O.C.G.A. § 51-5-1 provides that:


                                          108
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 109 of 194




                (a) A libel is a false and malicious defamation of another,
                expressed in print, writing, pictures, or signs, tending to injure the
                reputation of the person and exposing him to public hatred,
                contempt, or ridicule.

                (b) The publication of the libelous matter is essential to recovery.

                                           249.

      To be considered defamation "per se", the words used are those which are

recognized as injurious on their face. O.C.G.A. § 51-5-1 et al.

                                           250.

      There is no prohibition against a business entity bringing a defamation suit

when its business reputation is harmed. Pacific & S. Co. v. Montgomery, 233 Ga.

175 (1974).

                                           251.

      The false and misleading statements published by Defendants assassinated

Plaintiff’s character and damaged its reputation.

                                           252.

      The false and misleading statements published by Defendants convey a

grossly inaccurate and false impression of Plaintiff and its products.

                                           253.

      The false and misleading statements published by Defendants were

motivated by Defendants' desire to profit from those statements.

                                           254.
                                         109
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 110 of 194




      The false and misleading statements published by Defendants accuse

Plaintiff of disregarding the health and safety of its customers utilizing its products,

as well as the general public.

                                            255.

      As a result of the false and misleading statements published by Defendants,

Defendants cross the threshold from speech protected by the First Amendment to

enter the arena of actionable defamation for which it must be held legally

accountable.

                                            256.

      Defendants are at fault as they acted at the very least with ordinary

negligence in making the false and misleading statements as Defendants failed to

exercise ordinary care when they published the false and misleading statements.

                                            257.

      Defendants false and misleading statements were unprivileged because, inter

alia, the statements were not made in good faith, were not limited in scope, were

not made on a proper occasion and were not published to the proper persons.

          a.        FALSE STATEMENTS

                                            258.

      The false and misleading statements contain a litany of representations that

can be proven false, which include, but are not limited to the following:


                                          110
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 111 of 194




                                            259.

      The October 18, 2018 post was published to the public and included, but is

not limited to, the following false and misleading statements which contain

statements that can be proven false: “Please be aware our engineer certified pans

are being falsely marketed and sold with our photographs, videos, product title,

description and OSHA engineering calculation packets by HD Supply Construction

& Industrial – White Cap Alan Sollenberger. These copy cat pans sold by HD

Supply Construction & Industrial – White Cap are not certified and can result in

injury or death.”

                                            260.

      The November 17, 2018 post was published to the public and included, but

is not limited to, the following false and defamatory statement, which can be

proven false: “Blatant. Criminal. Felony Fraud. Alan Sollenberger! HD Supply HD

Supply Construction & Industrial – White Cap United States Attorneys’ Offices.”

                                            261.

      The statement that Plaintiff or its executives are “Criminal” is clearly

injurious on its face.

                                            262.

      The statement that Plaintiff or its executives have committed “Felony Fraud”

is clearly injurious on its face, as it is a specific crime punishable by law.


                                          111
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 112 of 194




                                           263.

      Additionally, as Plaintiff is in a profession that requires a positive image to

its customers and prospective customers, calling Plaintiff a “Criminal” and that it

has committed “Felony Fraud” is clearly injurious to its profession.

                                           264.

      The statements that Plaintiff is a “Criminal” and that it has committed

“Felony Fraud” is couched in language that would lead a third party to believe this

statement, which is patently false.

                                           265.

      The fifth November 18, 2018 post was published to the public and included,

but is not limited to, the following false and defamatory statement, which can be

proven false: “Everyone in the sales process is criminally liable” for violating the

“Trademark Counterfeiting Act of 1984.”

                                           266.

      The statement that Plaintiff or its employees involved in the sales process

are “criminally liable” for violating the “Trademark Counterfeiting Act of 1984” is

clearly injurious on its face.

                                           267.

      Additionally, as Plaintiff is in a profession that requires a positive image to

its customers and prospective customers, saying Plaintiff or its employees involved


                                         112
        Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 113 of 194




in the sales process are “criminally liable” for violating the “Trademark

Counterfeiting Act of 1984” is clearly injurious to its profession.

                                            268.

        The statements that Plaintiff or its employees involved in the sales process

are “criminally liable” for violating the “Trademark Counterfeiting Act of 1984” is

couched in language that would lead a third party to believe this statement, which

is patently false.

                                            269.

        The second November 17, 2018 post was published to the public and

included, but is not limited to, the following false and defamatory statement, which

can be proven false: “This fake OSHA certified pan using our specifications was

created by Alan Sollenberger at HD Supply Construction & Industrial – White Cap

and is being lifted over the public’s lives and is going to hurt or kill someone.

How do we get these people arrested? This is a felony.”

                                            270.

        The statement that Plaintiff is committing a felony is clearly injurious on its

face.

                                            271.




                                           113
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 114 of 194




      Additionally, as Plaintiff is in a profession that requires a positive image to

its customers and prospective customers, stating that Plaintiff is committing a

felony is clearly injurious to its profession.

                                            272.

      The statements that Plaintiff is committing a felony is couched in language

that would lead a third party to believe this statement, which is patently false.

                                            273.

      The November 18, 2018 post was published to the public and included, but

is not limited to, the following false and defamatory statement which can be

proven false: “Is this a USA stamped and rated D ring? No! Where is the recall?

Alan Sollenberger United States Attorneys’ Offices Cal Osha HD Supply HD

Supply Construction & Industrial – White Cap? Fake! Counterfeit. Willful

infringement. Criminal.”

                                            274.

      The statement that Plaintiff is a “Criminal” is clearly injurious on its face.

                                            275.

      Additionally, as Plaintiff is in a profession that requires a positive image to

its customers and prospective customers, calling Plaintiff a “Criminal” is clearly

injurious to its profession.

                                            276.


                                           114
        Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 115 of 194




        The statements that Plaintiff is a criminal is couched in language that would

lead a third party to believe this statement, which is patently false.

                                             277.

        The December 9, 2018 “CRANE & RIGGING JOB-SITE SAFETY

ALERT” that Plaintiff is informed and believes was published to the public,

included, but is not limited to, the following false and defamatory statement, which

can be proven false: “Washout Pan has identified HD Supply White Cap

Construction Supply who continues to knowingly selling [sic] counterfeit steel

‘rated’ Washout Pans….”

                                             278.

        The statement that Plaintiff, a professional and respected supplier and seller

of products, is “knowingly selling counterfeit” products is clearly injurious on its

face.

                                             279.

        Additionally, as Plaintiff is in a profession of selling and distributing

products, that requires a positive image to is customers and prospective customers,

stating that Plaintiff is “knowingly selling counterfeit” products is clearly injurious

to its profession.

                                             280.




                                           115
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 116 of 194




       The statements that Plaintiff is “knowingly selling counterfeit” products is

couched in language that would lead a third party to believe this statement, which

is patently false.

                                               281.

       The first May 9, 2019 post allegedly containing a photo of Plaintiff’s

product was published to the public and included, but is not limited to, the

following false and defamatory statement which can be proven false: “Don’t forget

about the IRS for tax evasion and most importantly the RICO act when multiple

companies collude.”

                                               282.

       The statement that Plaintiff is being charged with tax evasion or a RICO

violation is clearly injurious on its face.

                                               283.

       Additionally, as Plaintiff is in a profession that requires a positive image,

stating that Plaintiff is being charged with tax evasion or a RICO violation is

clearly injurious to its profession.

                                               284.

       The statements that Plaintiff is being charged with tax evasion or a RICO

violation is couched in language that would lead a third party to believe this

statement, which is patently false.


                                              116
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 117 of 194




                                          285.

      The first May 16, 2019 post containing a photo of the “DANGER!!! FAKE

RIGGING EQUIPMENT NOTIFICATION SOLD BY HD SUPPLY WHITE

CAP” which included photos of Plaintiff’s products was published to the public

and included, but is not limited to, the following false and defamatory statement,

which can be proven false: “IMPORTANT SAFETY NOTICE – CLASS ‘A’

HAZARD, A SERIOUS VIOLATION.”

                                          286.

      The “DANGER!!! FAKE RIGGING EQUIPMENT NOTIFICATION

SOLD BY HD SUPPLY WHITE CAP 11/18/2018” Notification published by

Defendants included, but is not limited to, the following false and defamatory

statement which can be proven false: “COUNTERFEIT – Washout Pan made in

SOUTH KOREA - distributed HD Supply / White Cap / Concrete Pump

Supply….”

                                          287.

      The first May 16, 2019 and May 20, 2019 posts allegedly containing a photo

of Plaintiff’s product was published to the public and included, but is not limited

to, the following false and defamatory statement which can be proven false:

“counterfeits.”

                                          288.


                                         117
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 118 of 194




      Defendants’ website, which specifically includes photos of Plaintiff’s

product and a link that specifically identifies Plaintiff, was published to the public

and included, but is not limited to, the following false and defamatory statement,

which can be proven false: “WASHOUTPAN™ is active in the fight against trade

with FAKES that have entered the supply chain and are being sold by a national

construction supply chain. These are of unknown quality, unauthorized and

counterfeit products. […] Counterfeit WashoutPan’s are a global threat. Worst

case, such fakes can endanger the safety of unsuspecting users or even be life-

threatening.”

                                           289.

      More generally, the false and misleading statements frequently charge that

Plaintiff is guilty of multiple crimes, dishonesty and immorality and as a result, the

false and misleading statements are libelous per se.

                                           290.

      More generally, the false and misleading statements are injurious to

Plaintiff’s business and as a result, the false and misleading statements are libelous

per se.

                                           291.

      The false and misleading LinkedIn posts by Defendants specifically

referenced Plaintiff and/or were of and concerning Plaintiff, who operates its


                                          118
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 119 of 194




principle place of business and headquarters in Atlanta, Georgia, and were

accessible to any individual in the State of Georgia, including this district. Some

of the false and misleading LinkedIn posts specifically referenced Plaintiff’s Chief

Operating Officer, who is also a Georgia resident. Defendants’ false and

misleading LinkedIn posts were in-fact accessed and read by individuals within the

State of Georgia and this district. When the false and misleading statements were

posted on LinkedIn by Defendants and were then accessed by a third party within

the State of Georgia, the material was "published" in Georgia and the Defendants

have communicated the false and misleading statements published on LinkedIn by

Defendants into Georgia.

                                           292.

      Further, by tagging Plaintiff, Plaintiff’s affiliates and Plaintiff’s COO in the

false and misleading statements published on LinkedIn, Defendants were

purposefully directing the false and misleading statements: to Plaintiff’s

headquarters in Georgia, to Plaintiff’s employees in Georgia, and to Plaintiff’s

LinkedIn followers, which include its customers within the State of Georgia.

                                           293.

      The acts and conduct by defendants were designed to dramatize false

allegations for its own profit, and defendants did fail to exercise due care to

prevent such defamation.


                                         119
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 120 of 194




                                           294.

          b.        ACTUAL MALICE

      As Plaintiff is not a public figure, it is not required to show actual malice to

recover damages as a result of Defendants’ defamation/libel. However, in

publishing the false and misleading statements about Plaintiff and its products,

Defendants abandoned its integrity and ignored fundamental principles of decency

and civility by publishing false and defamatory accusations with actual malice.

                                           295.

      Evidencing a reckless disregard for truth or falsity, Defendants knowingly

and purposely avoided the truth and ignored evidence establishing the falsity of the

published statements made by Defendants described herein.

                                           296.

      Evidencing a reckless disregard for truth or falsity, Defendants published

accusations against Plaintiff that were so inherently improbable on their face as to

raise serious doubts about their truth.

                                           297.

      Evidencing a reckless disregard for truth or falsity, Defendants published

accusations against Plaintiff that were so outrageous on their face as to raise

serious doubts about their truth.

                                           298.


                                          120
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 121 of 194




      Evidencing a reckless disregard for truth or falsity, Defendants published

accusations against Plaintiff that clearly contradicted known facts.

                                           299.

                 i.       Defendants Refused to Cease and Desist – and instead

                          doubled-down on the false and misleading statements

      Despite Plaintiff’s attempt to informally resolve this matter by demanding

Defendants cease and desist publishing false and misleading statements regarding

Plaintiff, Defendants have wholly failed to correct their defamatory statements and

instead doubled-down on them by continuing to repeatedly publish defamatory

statements over the ensuing months that continue to this very day, thereby greatly

expanding the audience that saw them and magnifying the damage to Plaintiff.

                                           300.

      Moreover, Defendants have willfully and maliciously kept their LinkedIn

posts and pages on WP’s website regarding Plaintiff publicly available online to

this very day.

                                           301.

      Defendants had actual knowledge that the accusations against Plaintiff were

false as outlined in Plaintiff’s cease and desist letter, yet Defendants continued to

repeatedly publish defamatory statements over the ensuing months thereafter,




                                          121
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 122 of 194




greatly expanding the audience that saw them and magnifying the damage to

Plaintiff.

                                          302.

             c. Damages

       The false and misleading statements were published by Defendants to third

parties and were, in fact, viewed by third parties in Georgia and across the United

States.

                                          303.

       The false and misleading statements published by Defendants were of and

concerning Plaintiff and its employees in Georgia. Additionally, at all relevant

times and prior to publication of the false and misleading statements, it was well

known to Defendants that Sollenberger was employed as Plaintiff’s Chief

Operating Officer and was ultimately responsible for the oversight and

administration of Plaintiff. As such, Defendants were well aware that attacks on

Plaintiff, as well as Sollenberger, would be viewed by the public and members of

the industrial community as attacks on the professionalism, ethics and integrity of

Plaintiff.

                                          304.

       As a direct and proximate result of the false and misleading statements

published by Defendants, Plaintiff’s reputation has been permanently damaged.


                                        122
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 123 of 194




                                           305.

      As a direct and proximate result of the false and misleading statements

published by Defendants, Plaintiff has suffered public hatred, contempt, scorn, and

ridicule.

                                           306.

      As a direct and proximate result of the false and misleading statements

published by Defendants, Plaintiff has suffered special damages that occurred in

Georgia in the form of lost sales and profits.

                                           307.

      As a direct and proximate result of the false and misleading statements

published by Defendants, the public has viewed Plaintiff in a negative and

shameful light.

                                           308.

      As set forth above, the false and misleading statements published by

Defendants are defamatory and libelous per se entitling Plaintiff to presumed

damages.

                                           309.

      The conduct of Defendants demonstrates willful misconduct and an entire

want of care that raises a conscious indifference to consequences.

                                           310.


                                         123
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 124 of 194




      Defendants published false and misleading statements with actual malice

thereby entitling Plaintiff to an award of punitive damages.

                                          311.

      Plaintiff is also entitled to an award of punitive damages from Defendants in

order to punish it for its unlawful conduct and to penalize and deter it from

repeating such unlawful and egregious conduct.

                                          312.

      Plaintiff has been damaged by Defendants false and misleading statements,

and thus Defendants are liable for defamation per quod and defamation per se.

    COUNTS IV & V – SLANDER PER QUOD AND SLANDER PER SE

                        (AGAINST WP AND MOWERS)

                                          313.

      Plaintiff incorporates by reference and re-allege each and every preceding

paragraph of this complaint as if restated completely herein.

                                          314.

                O.C.G.A. § 51-5-4 provides that:

                (a) Slander or oral defamation consists in:
                   (1) Imputing to another a crime punishable by law;
                   (2) Charging a person with having some contagious disorder or
                   with being guilty of some debasing act which may exclude him
                   from society;
                   (3) Making charges against another in reference to his trade,
                   office, or profession, calculated to injure him therein; or


                                         124
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 125 of 194




                    (4) Uttering any disparaging words productive of special
                    damage which flows naturally therefrom.

                                            315.

      Further, defamation upon one's trade or profession constitutes slander per se,

[and] must be one that is especially injurious to the Plaintiff's reputation… [the

words] must be of such a nature such as to charge him with some defect of

character...to affect his competency successfully to carry on his profession. Cottrell

v. Smith, 299 Ga. 517 (2016).

                                            316.

      Between January and April of 2019, Mowers personally appeared on no less

than three separate occasions at multiple construction sites of general contractor

Adolfson & Peterson Construction, who is a customer of Plaintiff that purchased

and was using Plaintiff’s pans on its jobsites. On Mowers’ first construction site

appearance, he fraudulently impersonated an OSHA inspector, representing

himself to employees of Adolfson & Peterson Construction as an employee of

OSHA. During this first appearance while Mowers was fraudulently

impersonating an OSHA inspector, he made slanderous false oral statements to

employees of Adolfson & Peterson Construction with respect to Plaintiff and/or

Plaintiff’s pans that were on the jobsite, including but not limited to: that Plaintiff’s

pans were not certified; that Adolfson & Peterson Construction’s use of the pans

could result in death; and that Adolfson & Peterson Construction could face
                                          125
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 126 of 194




punishment by OSHA (i.e., through citations and/or violations) by continuing its

use of Plaintiff’s pans on the construction site. During his second and third

construction site visits, Mowers continued to make slanderous false statements to

employees of Adolfson & Peterson Construction with respect to Plaintiff’s pans

that were on the jobsite and told them that he was actually not employed by

OSHA, but was rather the owner of WP, and was there in an effort to sell Adolfson

& Peterson Construction pans manufactured by WP.

                                           317.

      As a result of Mowers fraudulently impersonating an OSHA inspector, and

the slanderous and defamatory false statements he made to employees of Adolfson

& Peterson Construction with respect to Plaintiff and Plaintiff’s pans, Adolfson &

Peterson Construction contacted Plaintiff’s Atlanta headquarters requesting to

return Plaintiff’s pans and Adolfson & Peterson Construction also requested a

refund for these products from Plaintiff’s Atlanta headquarters.

                                           318.

      Statements Mowers personally stated to employees at the construction sites

of general contractor Adolfson & Peterson Construction included, but were not

limited to, the following false and defamatory statement, which can be proven

false: that Adolfson & Peterson Construction could face punishment by OSHA by




                                         126
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 127 of 194




continuing its use of Plaintiff’s pans on the construction site while Mowers

impersonated a government employee, an OSHA inspector.

                                           319.

      The statement that Adolfson & Peterson Construction could face punishment

by OSHA by continuing its use of Plaintiff’s pans on the construction site while

Mowers impersonated an OSHA inspector is clearly injurious on its face.

                                           320.

      The statement that Adolfson & Peterson Construction could face punishment

by OSHA by continuing its use of Plaintiff’s pans on the construction site while

Mowers impersonated an OSHA inspector is couched in language that would lead

an Adolfson & Peterson Construction employee to believe this statement, which is

patently false.

                                           321.

      Additionally, as Plaintiff is in a profession that requires a positive image to

its customers and prospective customers, the statement that Adolfson & Peterson

Construction could face punishment by OSHA by continuing its use of Plaintiff’s

pans on the construction site while Mowers impersonated an OSHA inspector, is

clearly injurious to its profession.

                                           322.




                                         127
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 128 of 194




      As a result of Mowers’ fraudulently impersonating an OSHA inspector, and

the defamatory false statements he made to employees of Adolfson & Peterson

Construction with respect to Plaintiff and/or Plaintiff’s pans, Mowers destroyed

Plaintiffs’ reputation and business relationship with its customer Adolfson &

Peterson Construction.

                                           323.

      The slanderous false statements made by Mowers to employees of Adolfson

& Peterson Construction, were especially injurious to Plaintiff’s reputation as,

inter alia, the statements affected Adolfson & Peterson Construction’s belief in

Plaintiff’s competency to successfully carry on its profession.

                                           324.

      The slanderous false statements made by Mowers that he was an OSHA

inspector and that in such a capacity as an inspector, Adolfson & Peterson

Construction’s continued use of Plaintiff’s products could result in punishment

from OSHA, were especially injurious to Plaintiff’s reputation as, inter alia, the

statements affected Adolfson & Peterson Construction’s belief in Plaintiff’s

competency to successfully carry on its profession.

                                           325.

      Plaintiff is informed and believes that Defendants made slanderous false oral

statements about Plaintiff and Plaintiff’s products at a construction related trade


                                         128
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 129 of 194




show to Plaintiff’s customers and potential customers between January and April

of 2019, the specific details of which exist in the form of evidence under the

Defendants’ knowledge and control to which Plaintiff does not uniquely have

access to that will be acquired through discovery.

                                            326.

      Plaintiff is informed and believes that between January and May of 2019,

Mowers personally appeared on at least one construction site of commercial

concrete contractors The Conco Companies, a customer of Plaintiff, that purchased

and was using Plaintiff’s pans on its construction site. While on the construction

site of The Conco Companies, Plaintiff is informed and believes that Mowers made

slanderous oral false statements to employees of The Conco Companies with

respect to Plaintiff and/or the Plaintiff’s pans that were on the jobsite, the specific

details of which exist in the form of evidence under the Defendants’ knowledge

and control to which Plaintiff does not uniquely have access to that will be

acquired through discovery.

                                            327.

      Mowers aforementioned actions with The Conco Companies destroyed

Plaintiffs’ reputation and prospective business relationship with its customer, The

Conco Companies.

                                            328.


                                          129
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 130 of 194




      Plaintiff is informed and believes that Defendants made additional

slanderous oral false statements about Plaintiff and Plaintiff’s products in person

and/or telephone communications to Plaintiff’s customers and potential customers

between October 2018 and the present, the specific details of which exist in the

form of evidence under the Defendants’ knowledge and control to which Plaintiff

does not uniquely have access to that will be acquired through discovery.

                                           329.

      The statements outlined above in paragraphs 173 through 185 made by

Defendants between October 18, 2018 to the present are collectively referred to as

the “false and slanderous oral statements.”

                                           330.

      The false and slanderous oral statements published by Defendants convey a

grossly inaccurate and false impression of Plaintiff and its products.

                                           331.

      The false and slanderous oral statements published by Defendants were

motivated by Defendants' desire to profit from those statements.

                                           332.

      The false and slanderous oral statements published by Defendants accuse

Plaintiff of disregarding the health and safety of its customers utilizing its products

and the general public.


                                          130
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 131 of 194




                                          333.

      As a result of the false and slanderous oral statements published by

Defendants, Defendants cross the threshold from speech protected by the First

Amendment to enter the arena of actionable slander for which they must be held

legally accountable.

                                          334.

      Defendants false and slanderous oral statements were unprivileged because,

inter alia, the statements were not made in good faith, were not limited in scope,

were not made on a proper occasion and were not published to the proper persons.

                                          335.

      In publishing the false and slanderous oral statements about Plaintiff and its

products, Defendants abandoned their integrity and ignored fundamental principles

of decency and civility by publishing false and slanderous accusations with actual

malice.

                                          336.

      Evidencing a reckless disregard for truth or falsity, Defendants knowingly

and purposely avoided the truth and ignored evidence establishing the falsity of the

published statements made by Defendants described herein.

                                          337.




                                        131
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 132 of 194




      Evidencing a reckless disregard for truth or falsity, Defendants published

accusations against Plaintiff that were so inherently improbable on their face as to

raise serious doubts about their truth.

                                             338.

      Evidencing a reckless disregard for truth or falsity, Defendants published

accusations against Plaintiff that clearly contradicted known facts.

                                             339.

      Despite Plaintiff’s attempt to informally resolve this matter by demanding

Defendants cease and desist publishing false statements regarding Plaintiff,

Defendants have wholly failed to correct their slanderous statements and instead

doubled-down on them by continuing to repeatedly publish defamatory statements

over the ensuing months, thereby greatly expanding the audience that heard them

and magnifying the damage to Plaintiff.

                                             340.

      Moreover, Plaintiff has willfully and maliciously continued making false

and slanderous statements through the present.

                                             341.

      Defendants had actual knowledge that the accusations against Plaintiff were

false as outlined in Plaintiff’s cease and desist letter, yet Plaintiff continued to

repeatedly publish defamatory statements over the ensuing months after receiving


                                           132
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 133 of 194




the letter, greatly expanding the audience that saw them and magnifying the

damage to Plaintiff.

                                           342.

      The false and slanderous oral statements were published by Defendants to

third parties and were, in fact, viewed by third parties all across the United States.

                                           343.

      The false and slanderous oral statements published by Defendants were of

and concerning Plaintiff.

                                           344.

      As a direct and proximate result of the false and slanderous oral statements

published by Defendants, Plaintiff’s reputation has been permanently damaged.

                                           345.

      As a direct and proximate result of the false and slanderous oral statements

published by Defendants, Plaintiff has suffered public hatred, contempt, scorn, and

ridicule.

                                           346.

      As a direct and proximate result of the false and slanderous oral statements

published by Defendants, Plaintiff has suffered special damages that occurred in

Georgia, including but not limited to, refunds issued from Plaintiff’s headquarters




                                          133
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 134 of 194




within the State of Georgia from the return of pans originally purchased by

Adolfson & Peterson Construction.

                                          347.

      As a direct and proximate result of the false and slanderous oral statements

published by Defendants, the public has viewed Plaintiff in a negative and

shameful light.

                                          348.

      As set forth above, the false and slanderous oral statements published by

Defendants are defamatory and libelous per se entitling Plaintiff to presumed

damages.

                                          349.

      The conduct of Defendants demonstrates willful misconduct and an entire

want of care that raises a conscious indifference to consequences.

                                          350.

      Defendants published false and slanderous oral statements with

Constitutional actual malice thereby entitling Plaintiff to an award of punitive

damages.

                                          351.




                                         134
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 135 of 194




      Plaintiff has been damaged by Defendants false and slanderous oral

statements, and thus Defendants are liable for defamation per quod and defamation

per se.

   COUNTS VI – TORTIOUS/INTENTIONAL INTERFERENCE WITH

                              BUSINESS RELATIONS

                     (AGAINST BOTH WP AND MOWERS)

                                            352.

      Plaintiff incorporates by reference and re-allege each and every preceding

paragraph of this complaint as if restated completely herein.

                                            353.

      To support a verdict for tortious interference with business relations the

evidence must show the defendant "(1) acted improperly and without privilege, (2)

purposely and with malice with the intent to injure, (3) induced a third party or

parties not to enter into or continue a business relationship with the plaintiff, and

(4) for which the plaintiff suffered some financial injury." (Citation and

punctuation omitted.) Arford v. Blalock, 199 Ga. App. 434, 440 (1991)

                                            354.

      "’The term malicious, used in this connection is to be given a liberal

meaning. The act is malicious when the thing done is with the knowledge of

Plaintiff's rights, and with the intent to interfere therewith.’ (Citation and


                                           135
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 136 of 194




punctuation omitted.) ‘[T]he term 'malicious' or 'maliciously' means any

unauthorized interference, or any interference without legal justification or excuse.

Personal ill will or animosity is not essential.’” (Citation and punctuation omitted.)

Arford, supra, at p. 441.

                                           355.

      As set forth above, Defendants acted improperly and without privilege

against the interests of and to the detriment of Plaintiff by Defendants making

false, defamatory and slanderous statements and false advertising.

                                           356.

      As set forth above, Defendants acted purposely and with malice with the

intent to injure Plaintiff by making false, defamatory and slanderous statements

and false advertising.

                                           357.

      As set forth above, Defendants induced third parties not to enter into or

continue a business relationship with Plaintiff, including but not limited to,

Defendants’ intentional interference with Plaintiff’s existing business relationships

with The Conco Companies and Adolfson & Peterson Construction.

                                           358.

      The breach of business relationships by and between Plaintiff and third

parties, including but not limited to The Conco Companies and Adolfson &


                                         136
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 137 of 194




Peterson Construction, was both expected and anticipated by Defendants as a result

of Defendants making false, defamatory and slanderous statements and false

advertising as set forth above.

                                            359.

      Defendants’ tortious conduct proximately caused damage to Plaintiff,

including, but not limited to, Plaintiff specifically losing the profit and business of

the prior sales of its pans to Adolfson & Peterson Construction after Adolfson &

Peterson Construction returned the pans it purchased from Plaintiff as a result of

Defendants’ tortious interference with business relations.

                                            360.

      As a direct and proximate result of Defendants’ tortious conduct, Plaintiff

has suffered economic detriment and damage and Defendants are liable to Plaintiff

for Intentional/Tortious Interference with Business Relations.

     COUNT VII – UNIFORM DECEPTIVE TRADE PRACTICES ACT

                    (AGAINST BOTH WP AND MOWERS)

                                            361.

      Plaintiff incorporates by reference and re-allege each and every preceding

paragraph of this complaint as if restated completely herein.

                                            362.

             O.C.G.A. § 10-1-372 provides in relevant part that:


                                          137
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 138 of 194




             (a) A person engages in a deceptive trade practice when, in the course
             of his business, vocation, or occupation, he:

             […]

             (8) Disparages the goods, services, or business of another by false or
             misleading representation of fact;

             […]

             (12) Engages in any other conduct which similarly creates a likelihood
             of confusion or of misunderstanding.

                                          363.

      Defendants' conduct, as outlined above, including but not limited to, making

false, misleading, defamatory and slanderous representations of fact and false

advertising disparaged the goods, services and business of Plaintiff constitutes a

deceptive trade practice in violation of O.C G A § 10-1-370, et seq.

                                          364.

      Defendants' conduct, as outlined above, including but not limited to, making

false, misleading, defamatory and slanderous representations of fact and false

advertising disparaged the goods, services and business of Plaintiff is causing

actual confusion and misunderstanding on the part of Plaintiff’s customers and

potential customers.

                                          365.




                                         138
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 139 of 194




      Defendants’ conduct is creating damage, and a likelihood of further damage

to Plaintiff, including but not limited to, Plaintiffs’ relationship with its customers

and prospective customers.

                                            366.

      Plaintiff is a "person" being injured by Defendants' deceptive trade practice

as defined in Georgia's Uniform Deceptive Trade Practices Act, O.C.G.A § 10-1-

371(5).

                                            367.

      Defendants' violation of Georgia's Uniform Deceptive Trade Practices Act

entitles Plaintiff to injunctive relief under O.C.G.A. § 10-1-373(a).

                                            368.

      Defendants willfully engaged in these trade practices knowing them to be

deceptive, thereby also entitling Plaintiff to recover attorney's fees and costs under

O.C.G.A. § 10-1-373(b).

                         COUNT VIII – FEDERAL RICO

                          (AGAINST MOWERS ONLY)

                                            369.

      Plaintiff incorporates by reference and re-allege each and every preceding

paragraph of this complaint as if restated completely herein.

                                            370.


                                          139
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 140 of 194




      At all relevant times, Mowers is a person within the meaning of 18 U.S.C.

§1961 (3).

                                           371.

      At all relevant times, WP is an enterprise within the meaning of 18 U.S.C.

§1961 (4).

                                           372.

      This enterprise, WP, is an entity that engaged in and is currently engaging in

activity affecting interstate commerce and at all times, Plaintiff is informed and

believes that WP was and is devoted to the common purpose of making money

from repeated criminal activity, and protecting that money by any means

necessary, which are part of WP’s regular way of doing business.

                                           373.

      Mowers participated, engaged in, maintains an interest in, and controlled the

operation and management of each aspect of the enterprise, WP, and conducted its

affairs through an open and ongoing pattern of unlawful activity within the

meaning of 18 U.S.C. §§ 1961(1)A, 1961(1)B, 1962(c), 18 U.S.C. § 1343,

O.C.G.A. § 16-4-1 and 18 U.S.C. §§ 1951 (the Hobbs Act).

                                           374.

      From 2018 through the present, Mowers was employed by, associated with,

and profited from conduct and activities engaged in or affected interstate


                                         140
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 141 of 194




commerce and conducted or participated, directly or indirectly, in the conduct of

such enterprise's affairs through a pattern of racketeering activity which affected

interstate commerce in violation of 18 U.S.C. § 1961, et seq. Defendants’

racketeering activity evidences and indicates a threat of continuing activity.

                                            375.

      The fundamental elements of Mowers’ racketeering activity of extortion and

wire fraud to obtain Plaintiff’s property was that Plaintiff was forced with: (1) the

fear of threatened criminal prosecution; (2) the wrongful threat of force and/or

violence; (3) the fear of threatened OSHA fines/penalties; (4) fear of economic loss

associated with damage to its reputation and goodwill, OSHA fines/penalties and

the sale of its current pan products; and/or (5) the wrongful threat of fear of

catastrophic consequences to Plaintiff’s customers using the pans it sold. Mowers

possessed a fraudulent intent while engaging in such unlawful activities.

                                            376.

      The property sought or ultimately obtained by Mowers from Plaintiff as a

result of the schemes were: (1) Plaintiff’s right to solicit the sale of pans that

compete with WP’s pans; (2) Plaintiff’s business (as a supplier of products)

associated with sales of WP’s pans to eliminate any such competition from

Plaintiff; (3) money from the sale of WP’s pans that was diverted from sales that

would have occurred with Plaintiff through the sale of pans it sold. Mowers knew


                                           141
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 142 of 194




all of the aforementioned property would be derived from unlawful activity.

Moreover, the goals of Mowers’ schemes have the potential to extend to Plaintiff’s

affiliates, partners, subsidiaries, their employees, in addition to the manufacturer of

the pans now sold by Plaintiff.

                                            377.

      Mowers conducted and/or participated in a systematic and ongoing pattern

of racketeering activity that not only poses a threat of continued criminal activity,

but is actually continuing to this very day, and has continued over a significant and

substantial amount of time that has consisted of and included related predicate acts

of: (1) extortion in violation of 18 U.S.C. § 1951(a); (2) theft by extortion and (3)

wire fraud in violation of 18 U.S.C. § 1341 through a pattern of distinct predicate

acts, each of which constitute a separate violation of the aforementioned statues,

which combine to show continuity and a relationship.

                                    EXTORTION

                                            378.

      “[I]f an individual gains control over the use of a competitor's business asset,

even if the asset is as intangible as the right to solicit business, that person has

obtained the property of another within the meaning of the Hobbs Act. The

individual that gains control over the use of a competing business's asset does more

than coerce by restricting the competing business's freedom of action. That person


                                           142
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 143 of 194




extorts by acquiring something of value that can be exercised to his benefit.”

Dooley v. Crab Boat Owners Ass'n, 271 F. Supp. 2d 1207, 1213 (N.D. Ca 2003).

                                          379.

      After learning Plaintiff was selling a product that competed with Defendants,

Mowers knowingly and intentionally committed, attempted to commit, and/or

aided and abetted the commission of the crime of extortion in violation of 18

U.S.C. § 1951(a) by, having devised schemes or artifice to obtain the property

from another, Plaintiff, with its consent, induced by wrongful use of threatened

force, violence and fear.

                                          380.

      i.     Predicate Act Number One

      Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of extortion in violation of 18 U.S.C. § 1951(a) by,

having devised schemes or artifice to obtain the money and property from another,

Plaintiff, with its consent, induced by wrongful use of fear at some time on or

about October 18, 2019 when Mowers sent the October 18, 2018 email to Joice.

                                          381.

      Accordingly, the October 18, 2018 email is the result of Mowers’ schemes

to obstruct and affect articles in commerce, in violation of 18 U.S.C. § 1951(a), by

using fear in threatening criminal consequences should WP not obtain the property


                                        143
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 144 of 194




of Plaintiff - its business associated with pan sales and its right to solicit the sale of

pans that compete with Defendants.

                                             382.

      ii.    Predicate Act Number Two

       Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of extortion in violation of 18 U.S.C. § 1951(a) by,

having devised schemes or artifice to obtain the money and property from another,

Plaintiff, with its consent, induced by wrongful use of fear at some time on or

about October 18, 2019 when Mowers sent the October 18, 2018 texts to Freeman

and Tomaszewicz.

                                             383.

      Accordingly, the October 18, 2018 email is the result of Mowers’ schemes

to obstruct and affect articles in commerce, in violation of 18 U.S.C. § 1951(a), by

using fear in threatening criminal consequences, punishment from OSHA and the

loss of Tomaszewicz’s job should WP not obtain the property of Plaintiff - its

business associated with pan sales and its right to solicit the sale of pans that

compete with Defendants.

                                             384.

             iii.   Predicate Act Number Three




                                           144
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 145 of 194




      Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of extortion in violation of 18 U.S.C. § 1951(a) by,

having devised schemes to obtain the money and property from another, Plaintiff,

with its consent, induced by wrongful use of fear at some time on or about

November 16, 2018, when Mowers sent Sollenberger the November 16, 2018

messages.

                                         385.

      Accordingly, the November 16, 2018 messages are the results of Mowers’

schemes to obstruct and affect articles in commerce, in violation of 18 U.S.C. §

1951(a), by using fear in threatening criminal consequences should WP not obtain

the property of Plaintiff - its business associated with pan sales and its right to

solicit the sale of pans that compete with Defendants.

                                            386.

      iv.    Predicate Act Number Four

      Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of extortion in violation of 18 U.S.C. § 1951(a) by,

having devised schemes to obtain the money and property from another, Plaintiff,

with its consent, induced by the wrongful use of threatened force, violence and fear

at some time on or about November 17, 2018, Mowers sent Joice the following

November 17, 2018 texts.


                                          145
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 146 of 194




                                            387.

      Accordingly, the November 17, 2018 texts are the result of Mowers’

schemes to obstruct and affect articles in commerce, in violation of 18 U.S.C. §

1951(a), by wrongfully using threatened force and violence in going “nuclear” and

wrongfully using fear in threatening criminal consequences should WP not obtain

the property of Plaintiff - its business associated with pan sales and its right to

solicit the sale of pans that compete with Defendants.

                                            388.

      v.     Predicate Act Number Five

      Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of extortion in violation of 18 U.S.C. § 1951(a) by,

having devised schemes to obtain the money and property from another, Plaintiff,

with its consent, induced by the wrongful use of fear at some time on or about

December 4, 2018, Mowers sent the December 4, 2018 email to Harris.

                                            389.

      Accordingly, the December 4, 2018, 2018 email is the result of Mowers’

schemes to obstruct and affect articles in commerce, in violation of 18 U.S.C. §

1951(a), by using fear of catastrophic consequences should WP not obtain the

property of Plaintiff - its business associated with pan sales and its right to solicit

the sale of pans that compete with Defendants.


                                           146
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 147 of 194




                                             390.

      vi.    Predicate Act Number Six

      Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of extortion in violation of 18 U.S.C. § 1951(a) by,

having devised schemes to obtain the money and property from another, Plaintiff,

with its consent, induced by the wrongful use of fear at some time on or about

December 9, 2018, Mowers sent the following December 9, 2018 email to Harris.

                                             391.

      Accordingly, the December 9, 2018 email is the result of Mowers’ schemes

to obstruct and affect articles in commerce, in violation of 18 U.S.C. § 1951(a), by

using fear in threatening criminal consequences should WP not obtain the property

of Plaintiff - its business associated with pan sales and its right to solicit the sale of

pans that compete with Defendants.

                                             392.

      vii.   Predicate Act Number Seven

      Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of extortion in violation of 18 U.S.C. § 1951(a) by,

having devised schemes to obtain the money and property from another, Plaintiff,

with its consent, induced by wrongful use of fear at some time on or about




                                           147
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 148 of 194




November 18, 2018, when Mowers sent Tomaszewicz the Tomaszewicz

November 18, 2018 texts.

                                        393.

      Accordingly, the Tomaszewicz November 18, 2018 texts are the results of

Mowers’ schemes to obstruct and affect articles in commerce, in violation of 18

U.S.C. § 1951(a), by using fear in threatening criminal consequences should WP

not obtain the property of Plaintiff - its business associated with pan sales and its

right to solicit the sale of pans that compete with Defendants.

                                           394.

      viii. Predicate Act Number Eight

      Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of extortion in violation of 18 U.S.C. § 1951(a) by,

having devised schemes to obtain the money and property from another, Plaintiff,

with its consent, induced by wrongful use of fear at some time on or about October

30, 2018, when Mowers sent Harris the October 30, 2018 email.

                                        395.

      Accordingly, the October 30, 2018 email are the results of Mowers’ schemes

to obstruct and affect articles in commerce, in violation of 18 U.S.C. § 1951(a), by

using fear in threatening criminal consequences should WP not obtain the property




                                          148
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 149 of 194




of Plaintiff - its business associated with pan sales and its right to solicit the sale of

pans that compete with Defendants.

                                         396.

ix.   Predicate Act Number Nine

      Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of extortion in violation of 18 U.S.C. § 1951(a) by,

having devised schemes to obtain the money and property from another, Plaintiff,

with its consent, induced by wrongful use of fear at some time on or about

November 18, 2018, when Mowers posted the first November 18, 2018 post.

                                         397.

      Accordingly, the first November 18, 2018 post are the results of Mowers’

schemes to obstruct and affect articles in commerce, in violation of 18 U.S.C. §

1951(a), by using fear in threatening criminal consequences should WP not obtain

the property of Plaintiff - its business associated with pan sales and its right to

solicit the sale of pans that compete with Defendants.

                                         398.

      x.     Predicate Act Number Ten

      Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of extortion in violation of 18 U.S.C. § 1951(a) by,

having devised schemes to obtain the money and property from another, Plaintiff,


                                           149
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 150 of 194




with its consent, induced by wrongful use of fear at some time on or about

November 26, 2018, when Mowers posted the second November 26, 2018 post.

                                         399.

      Accordingly, the November 26, 2018 post are the results of Mowers’

schemes to obstruct and affect articles in commerce, in violation of 18 U.S.C. §

1951(a), by using fear in threatening criminal consequences should WP not obtain

the property of Plaintiff - its business associated with pan sales and its right to

solicit the sale of pans that compete with Defendants.

                                            400.

      xi.    Predicate Act Number Eleven

      Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of extortion in violation of 18 U.S.C. § 1951(a) by,

having devised schemes to obtain the money and property from another, Plaintiff,

with its consent, induced by the wrongful use of fear at various points in time

between January and April of 2019 when Mowers personally appeared on no less

than three separate occasions at multiple construction sites of general contractor

Adolfson & Peterson Construction, who is a customer of Plaintiff, that purchased

and was using pans sold by Plaintiff on its jobsites. While on the jobsites, Mowers

told employees of Adolfson & Peterson Construction that its use of the pans could

result in death and that Adolfson & Peterson Construction could face punishment


                                          150
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 151 of 194




by OSHA (i.e., through citations and/or violations) by continuing its use of

Plaintiff’s pans on the construction site.

                                         401.

       Accordingly, Mowers visits to Plaintiff’s customer, Adolfson & Peterson

Construction, and the statements made to its employees are the results of Mowers’

schemes to obstruct and affect articles in commerce, in violation of 18 U.S.C. §

1951(a), by using fear in threatening catastrophic consequences and punishment by

OSHA (i.e., through citations and/or violations) should WP not obtain the property

of Plaintiff - its business associated with pan sales and its right to solicit the sale of

pans that compete with Defendants.

                                              402.

xii.   Predicate Act Number Twelve

       Plaintiff is informed and therefore believes that Mowers committed,

attempted to commit, and/or aided and abetted the commission of the crime of

extortion in violation of 18 U.S.C. § 1951(a) by, having devised schemes to obtain

the money and property from another, Plaintiff, with its consent, induced by the

wrongful use of fear at various points in time between January and May of 2019,

Mowers personally appeared on at least one construction site of commercial

concrete contractors The Conco Companies, who is a customer of Plaintiff, that

purchased and was using Plaintiff’s pans on its construction site. While on the


                                             151
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 152 of 194




construction site of The Conco Companies, Plaintiff is informed and believes that

Mowers made slanderous and defamatory false statements to employees of The

Conco Companies with respect to Plaintiff and/or the Plaintiff’s pans that were on

the jobsite.

                                            403.

       Accordingly, Mowers visit to Plaintiff’s customer, The Conco Companies,

and the statements made to its employees are the results of Mowers’ schemes to

obstruct and affect articles in commerce, in violation of 18 U.S.C. § 1951(a), by

using fear should WP not obtain the property of Plaintiff - its business associated

with pan sales and its right to solicit the sale of pans that compete with Defendants.

                             THEFT BY EXTORTION

                                            404.

       Pursuant to 18 U.S.C. § 1961(1)(A), a predicate act under RICO also

includes any "act or threat . . . involving extortion . . . which is chargeable under

State law and punishable by imprisonment for more than one year." 18 U.S.C. §

1961(1)(A).

                                            405.

       O.C.G.A. § 16-4-1 provides that “[a] person commits the offense of criminal

attempt when, with intent to commit a specific crime, he performs any act which

constitutes a substantial step toward the commission of that crime.


                                          152
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 153 of 194




                                           406.

      O.C.G.A. § 16-8-16 is Georgia’s theft by extortion statute, which provides in

relevant part:

          (a) A person commits the offense of theft by extortion when he
          unlawfully obtains property of or from another person by threatening to:

             (1) Inflict bodily injury on anyone or commit any other criminal
             offense;
             (2) Accuse anyone of a criminal offense;
             (3) Disseminate any information tending to subject any person to
             hatred, contempt, or ridicule or to impair his credit or business repute;

          […]

          (d) A person convicted of the offense of theft by extortion shall be
          punished by imprisonment for not less than one nor more than ten years.

                                           407.

             xiii. Predicate Act Number Thirteen

      On or about November 18, 2018 (a Sunday), Mowers sent Joice, a Georgia

resident, the Joice November 18, 2018 texts.

                                           408.

      Accordingly, when viewed in the context of Mowers October 18, 2018 email

to Joice stating “I’d suggest you recall all the sold [sic] since February using my

data and put together a strategy where we can stock all of your branches like we

agreed to and provide the best and safe product to your customers,” and Mowers

November 17, 2018 text to Joice requesting that he “fly to San Diego by Monday”


                                         153
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 154 of 194




to discuss the same, Mowers’ November 18, 2019 text stating that the “Press

release goes out Monday” was a threat to disseminate information tending to

subject Plaintiff to hatred, contempt, ridicule and impair its business repute.

                                            409.

       Mowers’ November 18, 2018 text to Joice stating that the “Press release

goes out Monday” was a substantial step toward the commission of the crime of

theft by extortion and was sent with the intent to commit the specific crime of theft

by extortion as it constitutes Mowers attempt to obtain the property of Plaintiff - its

business associated with pan sales and its right to solicit the sale of pans that

compete with WP.

                                            410.

       Alternatively, the October 18, 2018 texts, the October 18, 2018 email,

October 30, 2018 email, November 16, 2018 message, the first, second and third

November 17, 2018 LinkedIn posts, November 17, 2018 texts, November 17, 2018

texts, November 18, 2018 LinkedIn posts, the second November 26, 2018 post and

December 9, 2018 email (and attachment) similarly constitute theft by extortion as

a result of threats to disseminate information tending to subject Plaintiff to hatred,

contempt, ridicule and impair its business repute and additionally constitute

accusations of criminal offenses and are therefore predicate acts of racketeering

activity.


                                          154
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 155 of 194




                                           411.

      Alternatively, Mowers committed, attempted to commit, and/or aided and

abetted the commission of the crime of extortion in violation of 18 U.S.C. §

1951(a) by, having devised schemes or artifice to obtain the money and property

from another, Plaintiff, with its consent, induced by wrongful use of fear as a result

of mowers sending the October 18, 2018 email, the November 17, 2018 text

messages, and the November 18, 2018 text messages.

                                  WIRE FRAUD

                                           412.

      Mowers committed, attempted to commit, and/or aided and abetted the

commission of the crime of wire fraud in violation of 18 U.S.C. § 1343 by, having

devised schemes to defraud, or for obtaining property by means of false or

fraudulent pretenses, representations, promises, knowingly transmitted, or caused

to be transmitted, by means of wire, radio or television communication in interstate

commerce, writings, signals, pictures, or sounds for the purpose of executing the

scheme or artifice to defraud.

                                           413.

      xiv.   Predicate Act Number Fourteen

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §


                                         155
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 156 of 194




1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about October 18, 2018, writings and

signals, in the form of the October 18, 2018 LinkedIn post sent from California to

Plaintiff’s headquarters and its employees in Georgia for the purpose of executing

the scheme or artifice to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the October

18, 2018 LinkedIn post are fraudulent for reasons, including but not limited to, the

fact that Mowers state that Plaintiff’s competing pans are “not certified” and “can

result in injury or death.”

                                          414.

xv.   Predicate Act Number Fifteen

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 1, 2018, writings and

signals, in the form of the November 1, 2018 comment sent from California to

Plaintiff’s headquarters and its employees in Georgia for the purpose of executing

the scheme or artifice to defraud, by means of wire, radio, or television


                                         156
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 157 of 194




communication in interstate commerce. The statements included in the November

1, 2018 comment are fraudulent for reasons, including but not limited to, the fact

that Mowers states that HD Supply “paid” Good AdWords to use “our brand,

image and safety data but delivering another product.”

                                           415.

xvi.   Predicate Act Number Sixteen

       More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 17, 2018, writings

and signals, in the form of the first November 17, 2018 LinkedIn post sent from

California to Plaintiff’s headquarters and its employees in Georgia for the purpose

of executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the first

November 17, 2018 post are fraudulent for reasons, including but not limited to,

the fact that Mowers states that Sollenberger and/or Plaintiff are guilty of

“Criminal. Felony Fraud.”

                                           416.

xvii. Predicate Act Number Seventeen


                                         157
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 158 of 194




      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 17, 2018, writings

and signals, in the form of the second November 17, 2018 post sent from

California to Plaintiff’s headquarters and its employees in Georgia for the purpose

of executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the second

November 17, 2018 LinkedIn post are fraudulent for reasons, including but not

limited to, the fact that Mowers states that Plaintiff’s competing pans are “going to

hurt or kill someone” and “this is a felony!”

                                          417.

xviii. Predicate Act Number Eighteen

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 17, 2018, writings

and signals, in the form of the third November 17, 2018 post sent from California


                                         158
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 159 of 194




to Plaintiff’s headquarters and its employees in Georgia for the purpose of

executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the first

November 18, 2018 post are fraudulent for reasons, including but not limited to,

the fact that Mowers states that Plaintiff was served with a “cease and desist

order.”

                                            418.

xix.   Predicate Act Number Nineteen

       More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 18, 2018, writings

and signals, in the form of the first November 18, 2018 post sent from California to

Plaintiff’s headquarters and its employees in Georgia for the purpose of executing

the schemes to defraud, by means of wire, radio, or television communication in

interstate commerce. The statements included in the first November 18, 2018 post

are fraudulent for reasons, including but not limited to, the fact that Mowers states

that Plaintiff is a “criminal” that is guilty of “Willful infringement” selling

“Counterfeit” products.


                                          159
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 160 of 194




                                          419.

xx.    Predicate Act Number Twenty

       More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 18, 2018, writings

and signals, in the form of the second November 18, 2018 post sent from

California to Plaintiff’s headquarters and its employees in Georgia for the purpose

of executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce.

                                          420.

xxi.   Predicate Act Number Twenty-One

       More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 18, 2018, writings

and signals, in the form of the third November 18, 2018 post sent from California

to Plaintiff’s headquarters and its employees in Georgia for the purpose of


                                        160
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 161 of 194




executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the third

November 18, 2018 post are fraudulent for reasons, including but not limited to,

the fact that Mowers states that he “purchased three counterfeit pans” from

Plaintiff.

                                          421.

xxii. Predicate Act Number Twenty Two

       More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 18, 2018, writings

and signals, in the form of the fourth November 18, 2018 post sent from California

to Plaintiff’s headquarters and its employees in Georgia for the purpose of

executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the fourth

November 18, 2018 post are fraudulent for reasons, including but not limited to,

the fact that Mowers states that he purchased “another counterfeit pan” from

Plaintiff “that is fake and unsafe.”

                                          422.


                                        161
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 162 of 194




xxiii. Predicate Act Number Twenty Three

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 18, 2018, writings

and signals, in the form of the fifth November 18, 2018 post sent from California

to Plaintiff’s headquarters and its employees in Georgia for the purpose of

executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the fifth

November 18, 2018 post are fraudulent for reasons, including but not limited to,

the fact that Mowers states that Plaintiff is engaging in “illegal sales” and that

“[e]veryone in the sales process is criminally liable” and violated the “Trademark

Counterfeiting Act of 1984.”

                                            423.

xxiv. Predicate Act Number Twenty Four

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or


                                          162
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 163 of 194




caused to be transmitted, at some time on or about November 18, 2018, writings

and signals, in the form of the sixth November 18, 2018 post sent from California

to Plaintiff’s headquarters and its employees in Georgia for the purpose of

executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the sixth

November 18, 2018 post are fraudulent for reasons, including but not limited to,

the fact that Mowers states that Plaintiff is “counterfeiting” Defendants’ pans and

“using fake osha certificates.”

                                          424.

xxv. Predicate Act Number Twenty Five

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 25, 2018, writings

and signals, in the form of the November 25, 2018 comment sent from California

to Plaintiff’s headquarters and its employees in Georgia for the purpose of

executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the November

25, 2018 LinkedIn post are fraudulent for reasons, including but not limited to, the


                                        163
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 164 of 194




fact that Mowers states that Plaintiff’s pans have “lifting hardware that could easily

fail and kill or injury.”

                                             425.

xxvi. Predicate Act Number Twenty Six

       More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 26, 2018, writings

and signals, in the form of the first November 26, 2018 post sent from California to

Plaintiff’s headquarters and its employees in Georgia for the purpose of executing

the schemes to defraud, by means of wire, radio, or television communication in

interstate commerce. The statements included in the first November 26, 2018 post

are fraudulent for reasons, including but not limited to, the fact that Mowers states

that Plaintiff is selling “counterfeit pans” that are “[c]ertified.”

                                             426.

xxvii. Predicate Act Number Twenty Seven

       More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of


                                           164
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 165 of 194




false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about September 4, 2019, and

continuing as of the date of the filing of this First Amended Complaint, writings

and signals, in the form of the information contained on the “safety” page of the

Ecobasins e-commerce website sent from California and available to individuals in

the United States, including Plaintiff’s employees, Plaintiff’s customers, and

Plaintiff’s prospective customers in Georgia for the purpose of executing the

schemes to defraud, by means of wire, radio, or television communication in

interstate commerce. Given the litany of statements made by Mowers on LinkedIn

and on Mowers e-commerce website regarding Plaintiff’s pans being “counterfeit,”

the statements made on this “safety” page are fraudulent for reasons including, but

not limited to, this page continuing such fraudulent misrepresentations regarding

“known counterfeits” as the only “known counterfeits” identified by Mowers are

those which Mowers alleges to be supplied by Plaintiff.

                                          427.

xxviii.      Predicate Act Number Twenty Eight

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or


                                        165
        Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 166 of 194




caused to be transmitted, at some time on or about November 26, 2018, writings

and signals, in the form of the third November 26, 2018 post sent from California

to Plaintiff’s headquarters and its employees in Georgia for the purpose of

executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the third

November 26, 2018 post are fraudulent for reasons, including but not limited to,

the fact that Mowers included a “URGENT CRANE/RIGGING SAFETY

NOTICE FOR ALL JOB-SITES IN THE USA” as if it originated from a

governmental authority, and fraudulently characterizes Plaintiff’s products.

                                          428.

xxix.         Predicate Act Number Twenty Nine

        More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 26, 2018, writings

and signals, in the form of the fourth November 26, 2018 post sent from California

to Plaintiff’s headquarters and its employees in Georgia for the purpose of

executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the fourth


                                        166
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 167 of 194




November 26, 2018 post are fraudulent for reasons, including but not limited to,

the fact that it fraudulently characterizes Plaintiff’s products.

                                            429.

xxx. Predicate Act Number Thirty

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 26, 2018, writings

and signals, in the form of the fifth November 26, 2018 post sent from California

to Plaintiff’s headquarters and its employees in Georgia for the purpose of

executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the fifth

November 26, 2018 post are fraudulent for reasons, including but not limited to,

the fact that Plaintiff and Sollenberger are selling “counterfeits” with “fake

certifications” that constitutes “federal infringement.”

                                            430.

xxxi. Predicate Act Number Thirty One

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §


                                          167
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 168 of 194




1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 26, 2018, writings

and signals, in the form of the sixth November 26, 2018 post sent from California

to Plaintiff’s headquarters and its employees in Georgia for the purpose of

executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the sixth

November 26, 2018 post are fraudulent for reasons, including but not limited to,

the fact that it fraudulently characterizes Plaintiff’s products.

                                            431.

xxxii. Predicate Act Number Thirty Two

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about November 26, 2018, writings

and signals, in the form of the November 26, 2018 comment sent from California

to Plaintiff’s headquarters and its employees in Georgia for the purpose of

executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the November


                                          168
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 169 of 194




26, 2018 comment are fraudulent for reasons, including but not limited to, the fact

that Plaintiff is selling “counterfeit pans.”

                                                432.

xxxiii.      Predicate Act Number Thirty Three

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about December 3, 2018, writings and

signals, in the form of the December 3, 2018 post sent from California to

Plaintiff’s headquarters and its employees in Georgia for the purpose of executing

the schemes to defraud, by means of wire, radio, or television communication in

interstate commerce. The statements included in the December 3, 2018 post are

fraudulent for reasons, including but not limited to, the fact that Plaintiff “cut and

paste” his “brand.”

                                                433.

xxxiv. Predicate Act Number Thirty Four

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of


                                           169
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 170 of 194




false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about December 9, 2018, writings and

signals, in the form of the “CRANE & RIGGING JOB-SITE SAFETY ALERT”

sent in an email from California to Plaintiff’s headquarters and its employees in

Georgia, and Plaintiff is informed and believes was sent to Plaintiff’s customers

across the nation, for the purpose of executing the schemes to defraud, by means of

wire, radio, or television communication in interstate commerce. The statements

included in the “CRANE & RIGGING JOB-SITE SAFETY ALERT” are

fraudulent for reasons, including but not limited to, the fact that Mowers alleges

Plaintiff is “knowingly selling counterfeit steel ‘rated’ Washout Pans.”

                                          434.

xxxv. Predicate Act Number Thirty Five

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about December 11, 2018, writings

and signals, in the form of the first December 11, 2018 post sent from California to

Plaintiff’s headquarters and its employees in Georgia for the purpose of executing

the schemes to defraud, by means of wire, radio, or television communication in


                                         170
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 171 of 194




interstate commerce. The statements included in the first December 11, 2018 are

fraudulent for reasons, including but not limited to, the fact that Mowers alleges

Plaintiff is selling “counterfeit pans.”



                                            435.

xxxvi. Predicate Act Number Thirty Six

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about December 11, 2018, writings

and signals, in the form of the second December 11, 2018 post sent from California

to Plaintiff’s headquarters and its employees in Georgia for the purpose of

executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the second

December 11, 2018 are fraudulent for reasons, including but not limited to, the fact

that Mowers fraudulently characterizing Plaintiff’s products.

                                            436.

xxxvii.      Predicate Act Number Thirty Seven




                                           171
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 172 of 194




      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about April 23, 2019, writings and

signals, in the form of the April 23, 2019 LinkedIn post sent from California to

Mowers’ LinkedIn followers nationwide for the purpose of executing the schemes

to defraud, by means of wire, radio, or television communication in interstate

commerce. The statements included in the April 23, 2019 LinkedIn post are

fraudulent for reasons, including but not limited to, the fact that Mowers alleges

Plaintiff violated the “RICO Act.”

                                          437.

xxxviii.     Predicate Act Number Thirty Eight

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about May 9, 2019, writings and

signals, in the form of the first May 9, 2019 LinkedIn post sent from California to

Mowers’ LinkedIn followers nationwide for the purpose of executing the schemes


                                         172
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 173 of 194




to defraud, by means of wire, radio, or television communication in interstate

commerce. The statements included in the second first May 9, 2019 post are

fraudulent for reasons, including but not limited to, the fact that Mowers alleges

Plaintiff violated the “RICO Act.”

                                          438.

xxxix. Predicate Act Number Thirty Nine

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about May 9, 2019, writings and

signals, in the form of the second May 9, 2019 LinkedIn post sent from California

to the State of Washington to Jenny Durkan and Lisa Herbold, in addition to

Mowers’ LinkedIn followers nationwide, and for the purpose of executing the

schemes to defraud, by means of wire, radio, or television communication in

interstate commerce. The statements included in the second May 9, 2019 are

fraudulent for reasons, including but not limited to, the fact that Mowers

fraudulently mischaracterizes Plaintiff’s products.

                                          439.

xl.   Predicate Act Number Forty


                                         173
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 174 of 194




       More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about May 9, 2019, writings and

signals, in the form of the third May 9, 2019 LinkedIn post sent from California to

Mowers’ LinkedIn followers nationwide for the purpose of executing the schemes

to defraud, by means of wire, radio, or television communication in interstate

commerce. The statements included in the third May 9, 2019 are fraudulent for

reasons, including but not limited to, the fact that Mowers fraudulently

mischaracterizes Plaintiff’s products.

                                          440.

xli.   Predicate Act Number Forty One

       More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about May 16, 2019, writings and

signals, in the form of the May 16, 2019 LinkedIn post and “DANGER!!! FAKE

RIGGING EQUPMENT NOTIFICATION SOLD BY HD SUPPLY WHITE CAP


                                         174
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 175 of 194




11/18/2018” included therein sent from California to Mowers’ LinkedIn followers

nationwide, and for the purpose of executing the schemes to defraud, by means of

wire, radio, or television communication in interstate commerce. The statements

included in the May 16, 2019 LinkedIn post are fraudulent for reasons, including

but not limited to, the fact that Mowers fraudulently mischaracterizes Plaintiff’s

products.

                                          441.

xlii. Predicate Act Number Forty-Two

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time on or about May 9, 2019, writings and

signals, in the form of the first May 20, 2019 LinkedIn post sent from California to

Mowers’ LinkedIn followers nationwide for the purpose of executing the schemes

to defraud, by means of wire, radio, or television communication in interstate

commerce. The statements included in the first May 20, 2019 LinkedIn post are

fraudulent for reasons, including but not limited to, the fact that Mowers

fraudulently mischaracterizes Plaintiff’s products.

                                          442.


                                         175
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 176 of 194




xliii. Predicate Act Number Forty-Three

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property by means of

false or fraudulent pretenses, representations, promises, knowingly transmitted, or

caused to be transmitted, at some time between on or about May 23, 2019 to the

present, writings and signals, in the form of the banner at the top WP website and

the page contained therein entitled “BUYER BEWARE of WASHOUTPAN™

Counterfeits,” transmitted from California to any user nationwide for the purpose

of executing the schemes to defraud, by means of wire, radio, or television

communication in interstate commerce. The statements included in the “BUYER

BEWARE of WASHOUTPAN™ Counterfeits” are fraudulent for reasons,

including but not limited to, the fact that Mowers fraudulently mischaracterizes

Plaintiff’s products.

                                           443.

      Plaintiff is informed and believes that Mowers engaged in additional

predicate acts of racketeering activity in 2018 and 2019, the specific details of

which exist in the form of evidence under the Defendants’ knowledge and control

to which Plaintiff does not uniquely have access to that will be acquired through

discovery.


                                         176
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 177 of 194




                                           444.

xliv. Predicate Act Number Forty Four

      More specifically, Mowers committed, attempted to commit, and/or aided

and abetted the commission of the crime of wire fraud in violation of 18 U.S.C. §

1343 by, having devised schemes to defraud, or for obtaining property and/or

services by means of false or fraudulent pretenses, representations, promises,

knowingly transmitted, or caused to be transmitted, on November 14, 2018, long

after Plaintiff severed its relationship with Defendants and Plaintiff was selling

pans supplied by a company other than WP, Defendants visited Plaintiff’s Georgia-

based website and purchased a 72” x 72” x 24” pan from Plaintiff through

Plaintiff’s website, Order Number 30775662, paying the Georgia company with an

American Express credit card knowing that the pan purchased and would be

delivered would not be a WP (his company’s) pan in response to the order.

                                           445.

      The order for the 72” x 72” x 24” pan was processed by Plaintiff’s Atlanta

headquarters.

                                           446.

      Defendants purchased the 72” x 72” x 24” pan from Plaintiff through

Plaintiff’s website knowing from Defendants’ prior business relationship with

Plaintiff that Plaintiff’s employees in Georgia control and maintain Plaintiff’s


                                         177
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 178 of 194




website, and that orders placed through Plaintiff’s website are processed by

Plaintiff’s employees in Georgia.

                                           447.

       Plaintiff is informed and therefore believes that the 72” x 72” x 24” pan that

was received by the Defendants pursuant to Order Number 30775662 was

completed being manufactured in the State of Georgia.

                                           448.

       The 72” x 72” x 24” pan that was received by the Defendants pursuant to

Order Number 30775662 was originally shipped from the State of Georgia, by a

Limited Liability Company organized under the State of Georgia.

                                       449.

       Defendants ordered the 72” x 72” x 24” pan to allow Defendants the

opportunity to inspect and photograph the pan, which allowed Defendants to

further perpetuate their malicious fabrication and dissemination of false

information and defamatory commercial statements against Plaintiff with the intent

to injure Plaintiff.

                                       450.

       After receiving and photographing the 72” x 72” x 24” pan pursuant to

Order Number 30775662, Mowers proceeded to contact the credit card company to

fraudulently dispute the charges for the pan by telling the credit card company that


                                         178
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 179 of 194




the pan Plaintiff sold to Mowers was counterfeit. These statements were

fraudulent as the 72” x 72” x 24” pan sold to Defendants by Plaintiff was not

counterfeit. Defendants also proceeded to “file a report with them [American

Express] that will allow a review and suspension of merchant processing for HD

SUPPLY Construction & Industrial – White Cap HD Supply. They [American

Express] take selling of fake goods/misrepresentation very serious!” Plaintiff

incurred monetary damages as a result of Mowers’ dispute of the credit card

charges for the pan purchased from Plaintiff that he knew was not a WP pan before

he ordered the pan, including but not limited, the freight costs associated with the

initial delivery of the pan to Defendants, and the freight costs associated with the

pick-up of the pan from Defendants after Defendants disputed the credit card

charges for the pan.

                                           451.

      On November 14, 2018, long after Plaintiff severed its relationship with

Defendants and Plaintiff was selling pans supplied by a company other than WP,

Defendants visited Plaintiff’s Georgia-based website and purchased a 72” x 72” x

14” pan, Order Number 30770235, and paid the Georgia company with an

American Express credit card knowing that the pan purchased and would be

delivered would not be a WP (his company’s) pan in response to the order.

                                           452.


                                         179
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 180 of 194




      The order for this pan was processed by Plaintiff’s Atlanta office.

                                           453.

      Defendants purchased the 72” x 72” x 14” pan from Plaintiff through

Plaintiff’s website knowing from Defendants’ prior business relationship with

Plaintiff that Plaintiff’s employees in Georgia control and maintain Plaintiff’s

website, and that orders placed through Plaintiff’s website are processed by

Plaintiff’s employees in Georgia.

                                           454.

      Plaintiff is informed and therefore believes that the 72” x 72” x 14” pan that

was received by the Defendants pursuant to Order Number 30770235 was

completed being manufactured in the State of Georgia.

                                           455.

      The 72” x 72” x 14” pan that was received by the Defendants pursuant to

Order Number 30770235 was originally shipped from the State of Georgia, by a

Limited Liability Company organized under the State of Georgia.

                                       456.

      Defendants ordered the 72” x 72” x 14” pan to allow Defendants the

opportunity to inspect and photograph the pan, which allowed Defendants to

further perpetuate their malicious fabrication and dissemination of false




                                         180
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 181 of 194




information and defamatory commercial statements against Plaintiff with the intent

to injure Plaintiff.

                                        457.

       After receiving and photographing the 72” x 72” x 14” pan pursuant to

Order Number 30770235, Mowers proceeded to contact the credit card company to

fraudulently dispute the charges for the pan by telling the credit card company that

the pan Plaintiff sold to Mowers was counterfeit. These statements were fraudulent

as the 72” x 72” x 14” pan sold to Defendants by Plaintiff was not counterfeit.

Defendants also proceeded to “file a report with them [American Express] that will

allow a review and suspension of merchant processing for HD SUPPLY

Construction & Industrial – White Cap HD Supply. They [American Express] take

selling of fake goods/misrepresentation very serious!” Plaintiff incurred monetary

damages as a result of Mowers’ dispute of the credit card charges for the pan

purchased from Plaintiff that he knew was not a WP pan before he ordered the pan,

including but not limited, the freight costs associated with the initial delivery of the

pan to Defendants, and the freight costs associated with the pick-up of the pan

from Defendants after Defendants disputed the credit card charges for the pan.

                                            458.




                                          181
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 182 of 194




      Mowers effectuated the purchases of the Georgia pans by deliberately

visiting Plaintiff’s website and placing the orders, thereby entering a commercial

transaction with a business operating in Georgia.

                                          459.

      The aforementioned writings and/or signals, were sent from California to

Mowers’ credit card company and Plaintiff’s headquarters and its employees in

Georgia for the purpose of executing the scheme or artifice to defraud, by means of

wire, radio, or television communication in interstate commerce.

                                          460.

      Evidence of Mowers fraud exists in the form of his second November 18,

2018 post:




                                          461.



                                        182
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 183 of 194




      Further evidence of Mowers fraud exists in the form of his third November

18, 2018 post:




                                          462.

      As a result of Mowers’ racketeering activity, Plaintiff has sustained direct

injuries to its business, and such injuries were by reason of, and proximately

caused by, the substantive RICO violations.

                         COUNT IX – GEORGIA RICO

                         (AGAINST MOWERS ONLY)

                                          463.


                                         183
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 184 of 194




      Plaintiff incorporates by reference and re-alleges each and every preceding

paragraph of this complaint as if restated completely herein.

                                           464.

      At all relevant times, Mowers is a person within the meaning of Georgia

RICO.

                                           465.

      At all relevant times, WP is an enterprise within the meaning of Georgia

RICO.

                                           466.

      Mowers engaged in a pattern of racketeering activity through more than two

predicate acts in furtherance of schemes with similar intents, results, victims, and

methods of commission, with the last act within four years of another such act

pursuant to OCGA § 16-14-3(8).

                                           467.

      Mowers committed predicate acts of racketeering activity under OCGA §

16-14-3(9)(A) by committing acts indictable under the following criminal statutes

and RICO subsections:

          18 U.S.C. § 1951(a), Extortion

          OCGA § 16-8-16, Theft by Extortion

          18 U.S.C. § 1961, Wire Fraud

                                         184
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 185 of 194



           O.C.G.A. § 16-10-23, Impersonating a Public Officer or Employee

                                            468.

                                    EXTORTION

      i. - xii.     Predicate Acts Numbers One through Twelve

      As OCGA § 16-14-3(9)(A)(xxix) makes any conduct defined as

"racketeering activity" under 18 U.S.C. Section 1961 (1)(A), (B), (C), and (D) a

predicate act of racketeering activity under Georgia RICO, the facts set forth in

paragraph 235 through 251 are re-alleged as if restated completely herein to

constitute the predicate acts to support Plaintiff’s Georgia RICO cause of action.

                                            469.

                             THEFT BY EXTORTION

      xiii. Predicate Act Number Thirteen

      As OCGA § 16-14-3(9)(A)(ix) defines a predicate act of racketeering

activity as the attempt to commit crimes related to theft, the facts set forth in

paragraph 252 through 258 are re-alleged as if restated completely herein to

constitute a predicate act to support Plaintiff’s Georgia RICO cause of action.

                                            470.

                                   WIRE FRAUD

      xiv. - xliv. Predicate Acts Numbers Fourteen through Forty Four




                                          185
       Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 186 of 194




       As OCGA § 16-14-3(9)(A)(xxix) makes any conduct defined as

"racketeering activity" under 18 U.S.C. Section 1961 (1)(A), (B), (C), and (D) a

predicate act of racketeering activity under Georgia RICO, the facts set forth in

paragraph 259 through 276 are re-alleged as if restated completely herein to

constitute the predicate acts of wire fraud to support Plaintiff’s Georgia RICO

cause of action.

                                          471.

          IMPERSONATING A PUBLIC OFFICER OR EMPLOYEE

       O.C.G.A. § 16-14-3(9)(A)(xv) defines a predicate act of racketeering

activity as the impersonation of a public official or employee per O.C.G.A. 16-10-

23.

                                          472.

       O.C.G.A. 16-10-23 provides:

       A person who falsely holds himself out as a peace officer or other
       public officer or employee with intent to mislead another into
       believing that he is actually such officer commits the offense of
       impersonating an officer and, upon conviction thereof, shall be
       punished by a fine of not more than $1,000.00 or by imprisonment
       for not less than one nor more than five years, or both.

xlv.   Predicate Act Number Forty Five

                                          473.

       Between January and April of 2019, Mowers personally appeared on no less

than three separate occasions at multiple construction sites of general contractor
                                         186
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 187 of 194




Adolfson & Peterson Construction, who is a customer of Plaintiff, that purchased

and was using Plaintiff’s pans on its jobsites. On Mowers first construction site

appearance, he was fraudulently impersonating an OSHA inspector, which is a

public officer and/or employee, and representing himself to employees of Adolfson

& Peterson Construction as an employee of OSHA. During this first appearance

while Mowers was fraudulently impersonating an OSHA inspector, he made

slanderous and defamatory false statements to employees of Adolfson & Peterson

Construction with respect to Plaintiff and/or Plaintiff’s pans that were on the

jobsite, including but not limited to, that Plaintiff’s pans were not OSHA certified

and that Adolfson & Peterson Construction could be punished by OSHA for

continuing its use of Plaintiff’s pans on the construction site.

                                            474.

      This criminal violation constitutes predicate acts of Georgia RICO

racketeering activities.

                                            475.

      Plaintiff is informed and believes that Mowers engaged in additional

predicate acts of racketeering activity in 2018 and 2019, the specific details of

which exist in the form of evidence under the Defendants’ knowledge and control

to which Plaintiff does not uniquely have access to that will be acquired through

discovery.


                                          187
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 188 of 194




                     COUNTS VI – PUNITIVE DAMAGES

                    (AGAINST BOTH WP AND MOWERS)

                                          476.

      Plaintiff incorporates by reference and re-alleges each and every preceding

paragraph of this complaint as if restated completely herein.

                                          477.

      The actions and conduct of Defendants as alleged hereinabove were willful,

wanton, and evinced an entire want of care which would raise the presumption of a

conscious indifference to the consequences.

                                          478.

      By reason of the foregoing, Plaintiff is entitled to recover punitive damages

in such an amount as may be shown by the evidence and determined in the

enlightened conscience of the jury in order to punish Defendants for their

misconduct and to deter said Defendants from engaging in similar misconduct in

the future.

                      COUNTS VI – ATTORNEYS’ FEES

                    (AGAINST BOTH WP AND MOWERS)

                                          479.

      Plaintiff incorporates by reference and re-alleges each and every preceding

paragraph of this complaint as if restated completely herein.


                                        188
      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 189 of 194




                                           480.

      Defendants conduct as alleged hereinabove amounts to bad faith, as that

term is used in O.C.G.A. § 13-6-11.

                                           481.

      Pursuant to O.C.G.A. § 13-6-11, Defendants’ bad faith entitles Plaintiff to

reasonable attorneys’ fees and expenses of litigation in the pursuit of this litigation

to enforce Plaintiffs’ rights.

                                           482.

      Given Defendants’ conduct, Plaintiff is also entitled to recover attorneys’

fees and costs pursuant to O.C.G.A. § 16-14-6 (c).

                                           483.

      Given Defendants’ conduct, Plaintiff is also entitled to recover attorneys’

fees and costs pursuant to O.C.G.A. § 10-1-373(a).

                                           484.

      Given Defendants’ conduct, Plaintiff is also entitled to recover attorneys’

fees and costs pursuant to 18 U.S.C. § 1964 (c).

                                           485.

      Given Defendants’ conduct, Plaintiff is also entitled to recover attorneys’

fees and costs pursuant to 15 U.S.C. § 1117




                                          189
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 190 of 194




      WHEREFORE, Plaintiff respectfully requests this Court enter judgment in

its favor and against Defendants as follows:

      i.    For a permanent injunction against Defendants, including WP’s

            officers, agents, employees, affiliates, assignees, parents, and all

            persons acting in concert or participation with it, who receive actual

            notice of the injunction by personal service or otherwise, enjoining

            and restraining each of them from, directly or indirectly: (1) engaging

            in unfair and deceptive trade practices; (2) tortiously interfering with

            Plaintiff's current and prospective business relationships; (3) falsely

            advertising, marketing, and/or selling Defendants’ products; (4) using

            any false representations, which misrepresent the nature,

            characteristics, approval, or qualities of Plaintiff’s products; or (5)

            engaging in any other false advertising or other unfair commercial

            activity with regard to any of Plaintiff’s products;

      ii.   For all general, special, compensatory, punitive, consequential and all

            other permissible damages and expenses associated with the

            Plaintiff’s injuries and damages in an amount to be determined at trial,

            but not less than $75,000, incurred as a result of Defendants’ actions;




                                         190
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 191 of 194




      iii.   For treble damages in favor of Plaintiff pursuant to 15 U.S.C. § 1117,

             18 U.S.C. § 1964 (c) and O.C.G.A. § 16-14-6 (c) as a result of

             Defendants’ willful and intentional violations.

      iv.    For judgment in favor of Plaintiff awarding it its attorneys’ fees and

             costs incurred in this action, pursuant to 15 U.S.C. § 1117, 18 U.S.C.

             § 1964 (c), O.C.G.A. § 10-1-373, O.C.G.A. § 16-14-6 (c) and

             O.C.G.A. § 13-6-11, and otherwise as appropriate;

      v.     That a jury be impaneled to resolve all factual disputes;

      vi.    For all future losses and recovery as deemed proper by the Court;

      vii.   For an award of pre- and post-judgment interest; and

      viii. For any further legal and equitable relief this Court deems just and

             proper.

Submitted this 9th day of September, 2019.

                                               GORDON REES SCULLY
                                               MANSUKHANI LLP

                                               /s/ Chad A. Shultz
                                               Chad A. Shultz
                                               Georgia Bar No. 644440
                                               Vernon Phillip Hill IV
                                               Georgia Bar No. 637841

                                               Attorneys for Plaintiff HD Supply
                                               Construction Supply, LTD.

55 Ivan Allen Blvd. NW, Suite 750
Atlanta, Georgia 30308
                                         191
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 192 of 194




Telephone: (404) 869-9054
cshultz@grsm.com
phill@grsm.com




                                    192
     Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 193 of 194




            CERTIFICATE OF COMPLIANCE WITH LR 7.1(D)

      Pursuant to LR 7.1(D), counsel for Plaintiff certifies that the FIRST

AMENDED COMPLAINT has been prepared with Times New Roman font (14

point) approved by the Court in LR 5.1(B).

      This 9th day of September 2019.


                                     /s/ Chad A. Shultz
                                           COUNSEL




                                        193
                      Case 1:19-cv-02750-SDG Document 19 Filed 09/09/19 Page 194 of 194




1172402/47277130v.1
                                                     194
